ORIG waase 2:20-Cv-00955-JLB. NPM Document 1. Filed 12/02/2Q,,.Page 1 of 90 PagelD 1

LEONARD G. HOROWITZ, pro se
5348 Vegas Drive, Suite 353

Las Vegas, NV 89108

Tel: 310-877-3002;

Email: Editor@MedicalVeritas.org

FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

CIV.NO.0).20-CV- 9 55-44 - oN PI

 

 

LEONARD G. HOROWITZ, an )
individual. ) (FDUTPA; Injunctive Relief:
Plaintiff ) Civil Conspiracy,)
)
vs. ) COMPLAINT FOR INJUNCTIVE RELIEF
) | AGAINST UNFAIR AND DECEPTIVE
PFIZER INC, a corporation, MODERNA, ) TRADE BY CIVIL CONSPIRACY IN
INC, a corporation; HEARST ) VIOLATION OF THE FLORIDA PRIVATE
CORPORATION., a business information ) WHISTLEBLOWER ACT, CIVIL RIGHTS
conglomerate; ) | AND PUBLIC PROTECTION LAWS
HENRY SCHEIN, INC., a corporation; and ) [15 USC §45; 42 U.S.C. § 1981(3)];
DOES 1 through 50, inclusive ) AFFIDAVIT OF LEONARD G. HOROWITZ;
) SUMMONS.
Defendants )
) DEMAND FOR JURY TRIAL
) JUDGE: Hon.
TRIAL DATE:
TABLE OF CONTENTS
TABLE OF CONTENTS...............0.2e000 A-ii
I. PRELIMINARY STATEMENT...........sesesssssssssecssscssccssscssssusesstsssssssscassessasssssensvasees 2
Il. JURISDICTION, VENUE AND DEMAND FOR JURY TRIAL. . ........ccescsessesssee ed
II. THE PARTIES AND PERSONA.........cssccsssssssessssesssecsssssecssssecessssessee suscessessstseass 5

A. Plaintiff

A. LEONARD G. HOROWITZ. .........csssssssssesssseesesencssstesssceneacensee sccesesnecesssecasseseees 5
Case 2:20-cv-00955-JLRsNPM Document1 Filed 12/02/2Qam,P Age 2 of 90 PagelD 2

B. Defendants
a. HENRY SCHEIN, INC, .........cssssssssssscsscecsstscessstsessnssesesscccssssnes casevevess 7
b. PFIZER INC. ..........cesessseecesescesessecsrenssnsecseseessssssesestesesnsessscsssenss nesestanes 9
C. MODERNA, INC. 200... . 2. sesssssescsscerectscsceresceteocseasecestsecseee s caseasecsansuscess 10
d. HEARST CORPORATION. .........ccsccssssssseccsssrsccssssessnes coseneesensecscenses 11
TV. STATUTES OF LIMITATIONG. ..........:cccecsssssesesseccsssccsssssseesseees sessssessnssessnsaess 12
V. FACTS
A. Introductory events...........cscsscssccssssssscssesrssresscsssssssesscesesecusesecssesecses 15
B. Background on censorship, libel, and deceptive trade..............:0c:0000 20
C. The Conspiracy: Plaintiffs’ notice to federal investigators.................+ 27
D. The Claimed “Safety” and “Efficacy” of Defendants
PFIZER and MODERNA’s “Game Changer” ...........scscssseseseeess 32
1. The Defective Safety Trial.............ccscssssecsessessecessenscssersesensteees 34
2. False Safety ASSULANCES..........ccccsccesscccsesssssesseseessececeessscssetessses 37

E. BioPharma and FDA Misapprehended
Representations............sccscsscssssscsssccsssecersscescsssesessserecssusssatsseseessencars 46
F. Tortious Interference by Coordinated Censorship Accommodating
Defendants’ Unfair and Deceptive Trade.............sscsssscsssssecsseseesess 47
VI. CLAIMS
COUNT I: Violation of Florida’s Deceptive and
Unfair Trade Practices Act (FDUTPA):
Making False Claims of “Safety” .0...........csccsssssssssessresssesteeeseeees 52
COUNT II: Violation of Florida’s Deceptive and
Unfair Trade Practices Act (FDUTPA):
Failure to Disclose Material Connections with Endorsers.............. 56
A. Dr. Fauci: A Prime Example.............ssscscssessssseteeneeees 57

ii
Case 2:20-cv-00955-Jl4aNPM Document 1 Filed 12/02/2QmPage 3 of 90 PagelD 3

COUNT III: Violation of Florida’s Deceptive and

Unfair Trade Practices Act (FDUTPA):

Making False Claims of COV-19 Vaccine “Efficacy” ............... 61
COUNT IV: Violation of Florida’s Deceptive and Unfair Trade

Practices Act (FDUTPA):

Unefair Competition... ccc cccsssecsscssssesesssssacsssscssesesessesessenses 63
COUNT V: Tortious Interference with Prospective

Business Advantage..........scssccssssscesscsessesesesssssessessssssteccencssonsnss 68

COUNT VI: Civil Conspiracy to Gain Unjust Enrichment..............0.cccsssesee 74
COUNT VII: Retaliatory Personnel Action (448.102(3)) ........cscccsessssssesesseons 79
COUNT VII: Injunctive Relief ..............-cssssssssssssssesessscsscsssccessessssseassscsssseaesess 81

VII. PRAYER FOR RELIEP.............ccscssssssssccssececsessseseessessescuscesssssecessssessasscssecscsscassenees 84
AFFIDAVIT OF LEONARD G. HOROWITZ in Suppott.............::cccsccsssssssees 86

HOROWITZ v. PFIZER INC, MODERNA, INC, et. al.. COMPLAINT FOR INJUNCTIVE
RELIEF AGAINST UNFAIR AND DECEPTIVE TRADE BY CIVIL CONSPIRACY IN
VIOLATION OF THE FLORIDA PRIVATE WHISTLEBLOWER ACT, CIVIL RIGHTS
AND PUBLIC PROTECTION LAWS; Affidavit of Leonard G. Horowitz

iii
Case 2:20-cv-00955-JLa&sNPM Document1 Filed 12/02/2Q,,Page 4 of 90 PagelD 4

LEONARD G. HOROWITZ, pro se
Post Office Box 150457

Cape Coral, FL 33915

Tel: 310-877-3002;

Email: Editor@MedicalVeritas.org

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

LEONARD G. HOROWITZ, an
individual.
Plaintiff

VS,

PFIZER INC, a corporation; MODERNA,
INC, a corporation; HEARST
CORPORATION., a business information
conglomerate;

HENRY SCHEIN, INC., a corporation; and
DOES 1 through 50, inclusive

Defendants

Nee Ne Ne ae Ne Nee See” Nene Naeem” Se” Nee’ Nee” See” Nee” Nee”

CIV. NO.
(FDUTPA; Injunctive Relief:
Civil Conspiracy,)

COMPLAINT FOR INJUNCTIVE RELIEF
AGAINST UNFAIR AND DECEPTIVE
TRADE BY CIVIL CONSPIRACY IN
VIOLATION OF THE FLORIDA PRIVATE
WHISTLEBLOWER ACT, CIVIL RIGHTS
AND PUBLIC PROTECTION LAWS

[15 USC §45; 42 U.S.C. § 1981(3)];
AFFIDAVIT OF LEONARD G. HOROWITZ;
SUMMONS.

DEMAND FOR JURY TRIAL
JUDGE: Hon.

TRIAL DATE:

COMPLAINT FOR INJUNCTIVE RELIEF AGAINST UNFAIR AND DECEPTIVE
TRADE BY CIVIL CONSPIRACY IN VIOLATION OF THE FLORIDA PRIVATE
WHISTLEBLOWER ACT, CIVIL RIGHTS AND PUBLIC PROTECTION LAWS

COMES NOW LEONARD G. HOROWITZ (hereafter, “HOROWITZ,” or
“Plaintiff’) filing this Complaint against PFIZER INC. and MODERNA INC.
drug/vaccine makers, HENRY SCHEIN, INC. and HEARST CORP., drug

distributors and advertisers (altogether hereafter, “Defendants”), seeking

permanent injunctive relief and other statutory and equitable relief, restitution,

and attorney’s fees and costs, from Defendants’ alleged violation of The Florida

1
Case 2:20-cv-00955-JLE;NPM Document1 Filed 12/02/2Q,P age 5 of 90 PagelD 5

Deceptive and Unfair Trade Practices Act (FDUTPA; Stat. § 501.202, based on 15
USC §45). This Complaint is also authorized by the Florida Private Whistleblower
Act (FWA) § 448.102(3); the Defendant’s alleged neglect of duty to prevent
injuries to the public per 42 USC § 1986; also Section 2000bb of the Religious
Freedom Restoration Act as this applies to Title 42 of The Public Health and
Welfare law that protects Plaintiff's religious practices and Equal Rights Under the
Law (42 USC § 1981(3)); tortious interference with prospective business
advantage; and civil conspiracy in restraint of trade by deceptive means impacting
state and federal decision-makers and contracts for the purchase and distribution of
COVID-19 vaccines.

I. PRELIMINARY STATEMENT

The Plaintiff/whistleblower claims the Defendants, through their agents in
the media, commerce, scientific community, and government, conspired to commit
acts of unfair and deceptive trade discovered by the Plaintiff after viewing,
analyzing, and further investigating his former employer’s participation in a
videotaped “exercise” held October 2019, the “Event 201.” | That “exercise”
substantially predicted the COVID-19 outbreak, pandemic, and global response to

 

' The Southern District of Florida held that to establish a prima facie case under the Florida
Private Whistleblower Act (FWA), §448.102(3), Fla. Stat., a plaintiff must show an actual violation
of a law, rule or regulation. Graddy v. Wal-Mart Stores E., LP, No. 5:16-CV-9-OC-28PRL (M.D.
Fla. Feb. 14, 2017). During Plaintiff's employment with SCHEIN, he opposed the concealment of
evidence material to the federal investigation by CDC and public health officials into the “Florida
Dental AIDS Mystery.” Upon becoming aware of SCHEIN’s participation in Event 201, and
suspicious about the authenticity of COVID-19 vaccine safety assurances, the Plaintiff/
whistleblower researched and analyzed the PFIZER and MODERNA research protocols and
allegedly learned that HEARST and related media advertisements promoting the “novel” mRNA
vaccines, especially for medically-compromised persons, were false and misleading pursuant to
safety assurances. The misrepresented ‘safety” could not be assured to any reasonable degree due to
the facts cited below. The Plaintiff alleges the inclusion of HIV/AIDS “spike protein” genes in the
COVID-19 disease vector has been unlawfully concealed or falsely dismissed or disparaged. The
Plaintiff objected to these matters to the White House science director and acting director of the
Department of Homeland Security in writing regarding alleged ‘evidence tampering,’ obstructing
justice, and risking public health during a federal investigation, to no avail.
Case 2:20-cv-00955-Jlé&NPM Document 1 Filed 12/02/2Q0,Page 6 of 90 PagelD 6

the emergency six (6) weeks before the outbreak was announced. Participants
predicted outcomes including: (a) profits from the sale of vaccines, personal
protective equipment, and more; and (b) loses to be leveraged through the shorting
of stock, inter alia.

Based on the Plaintiff's discoveries, he realized that his former employer,
HENRY SCHEIN, INC.’s (hereafter, “SCHEIN’s”) participation in the “exercise”
engaged the company in a civil conspiracy to commit unfair and deceptive trade
with the other Defendants risking public health and citizens’ safety.

In 1993, SCHEIN had fired the Plaintiff/whistleblower for publishing
scientific research that contradicted federal investigators’ conclusion regarding the
“mysterious” transmission of HIV/AIDS to six (6) dental patients in Stuart Florida
in 1990. The Plaintiffs peer-reviewed scientific publications objected to federal
officials having concealed evidence acquired during their investigation to keep the
manner in which the AIDS transmissions occurred a “mystery.” HOROWITZ was
fired because he did not submit to the alleged health science fraud that ignited
intense widespread fears of infectious disease transmissions in healthcare settings,
prompting simultaneously an explosion of sales in personal protective equipment
and infection control products and services sold by SCHEIN.

SCHEIN was and is now a leading public and private healthcare product and
service supplier. SCHEIN distributes and advertises vaccines for PFIZER, INC.
SCHEIN’s alleged unfair and deceptive trade, the whistleblower realized,
continues currently placing the public’s health and safety at risk of adverse medical
events and long-term genetic damage reasonably believed to contribute to cancers,
new ‘recombinant’ viruses, viral outbreaks, and viral infections, and a growing
number of immunological maladies.

Publicity for the PFIZER COVID-19 vaccine Phase 3 trial has substantially
claimed or inferred “safety” of the new mRNA “genetic therapies” for general
consumption. The vaccine’s development was “fast-tracked” to be urgently

distributed as advertised by the Defendants, who are allied with other large drug,
Case 2:20-Cv-00955-JLE& NPM Document 1. Filed 12/02/20,,Page 7 of 90 PagelD 7

vaccine, and financial service providers. The Defendants’ agents include major
media, and several of the most influential marketing teams in the world.

The Plaintiff/whistleblower, however, has stood in the way of unethical
vaccine science and the concealment of vaccination risks since 1996, proximal to
his departure from SCHEIN. Following a three-year investigation into the origin of
HIV/AIDS (1993-1996) commenced under SCHEIN’s employment; and
following-up on the aforementioned “Florida Dental AIDS Mystery,” HOROWITZ
published a book that CDC and World Health Organization officials have
discredited; not by refuting the facts and science, but by claiming prejudicially that
the work has no basis in science, or has been controverted by science. Officials
have also encouraged the censoring and banning of HOROWITZ’s book, since the
work has substantially contributed to “vaccine hesitancy,” thus must be banned for
public health and national security reasons.

To make the Defendants’ opposition and disrespect for the
Plaintiff/whistleblower even worse, in 2008, HOROWITZ brought to market a
broad-spectrum anti-microbial and anti-viral product trademarked OxySilver™
originally developed by NASA science that can serve as an alternative to
antibiotics and COVID-19 vaccines for people with medical conditions who may
not be able to tolerate drugs or vaccines. Furthermore, the Plaintiff's religious
defenses has further contributed to “vaccination hesitancy” internationally, and is
additionally justified by Bible laws prohibiting blood intoxication and genetic
alterations.

Consequently, during the past several years, the Plaintiff’s smearing by the
Defendants’ agents in the media, along with disparaging his OxySilver™ product
similarly, has unlawfully restrained the Plaintiffs trade much like other
pharmaceutical industry competitors, damaging millions of Americans whose

“vaccination hesitancy” is either faith-based or medically necessary.
Case 2:20-cv-00955-JLRxNPM Document 1 Filed 12/02/2Qa,Page 8 of 90 PagelD 8

II. JURISDICTION, VENUE AND DEMAND FOR JURY TRIAL

a. This Court has jurisdiction over this matter under 28 U.S.C. § 1332 by
reason of diversity citizenship of the parties; and the matter in controversy exceeds
the sum or value of $75,000.

b. Venue in this District is proper under 28 U.S.C. § 1391 et. seq.
c. The Plaintiff requests a Trial by Jury.

Ill. THE PARTIES AND PERSONA
A. Plaintiff

1. Plaintiff LEONARD G. HOROWITZ is a California domiciled individual
with temporary residences in Las Vegas, NV and Cape Coral, Florida. He is a
retired doctor of medical dentistry and oral surgery, a Master of Public Health
recipient from Harvard University, a Levitical priest by bloodline, a “CJA Expert”
investigator in medical/legal proceedings registered with the U.S. District Court in
Hawaii, and between 1990 and 1993 was the chief professional advisor for
Defendant HENRY SCHEIN, INC. in Port Washington, New York.

2. “Dr. Horowitz” developed the “Schein Professional Advisory Research
Counsel” (“SPARC”); personally trained nearly 30,000 healthcare professionals
between 1990 and 1993 during continuing education programs in “infection
control” and “AIDS patient care;” published for SCHEIN the AIDS, Fear and
Infection Control medical training manual, the Dentistry in the Age of AIDS
guidebook for dental professionals, assorted literature and articles for public
education; and brought to market therapeutic products that were advertised and
sold by SCHEIN online and through the company’s representatives.

3. The Plaintiff also pioneered and brought to market therapeutic products and

equipment bearing on his research in the fields of water science, genetics,
Case 2:20-cv-00955-JLsNPM Document 1 Filed 12/02/2Q,,Page 9 of 90 PagelD 9

photodynamic therapies, and bio-acoustic remedies featuring a special frequency
of sound, 528Hz, proven by independent investigators to substantially increase
anti-oxidant activity suitable for boosting natural immunity. Accordingly, based on
the Plaintiff's fields of expertise, he brought to market several consumer products,
among which is the natural antibiotic and “vaccine substitute” called “OxySilver™
with 528” recommended for medically-compromised people for whom injected
vaccines are risky, as well as for religious and philosophical objectors.

4. As mentioned, OxySilver™ was initially developed by NASA scientists.
HOROWITZ substantially enhanced the product by incorporating “structured
water,” plus 528nm of green-light energy, and 528Hz frequency of sound energy,
to impart a homeopathic-like quality or “memory” to the solution presumed to
cause the scientifically-recorded increase in anti-oxidant activity.”

5. In 1993, Plaintiff published a series of research articles and a book that
SCHEIN officials did not like, detailing facts and science explaining how and why
a Florida dentist infected six of his patients with his strain of HIV/AIDS.

6. Disagreements over these publications caused SCHEIN officials to terminate
HOROWITZ?’s contract; and the Plaintiff was promptly ‘black-listed’ from
speaking and selling his products at professional conferences as he had been doing.

7. Subsequently, in 1996, the Plaintiff published another book, Emerging
Viruses: AIDS & Ebola—Nature, Accident or Intentional? that became the “Top-
seller in the field of AIDS and second in the fields of infectious disease and
communicable disease,” according to Wikipedia and Amazon.com.

8. Following his early publications in consumer health education, the Plaintiff

took a special interest in researching the origins of emerging viruses and infectious

 

* Anti-oxidant activity forms the basis of nutraceutical efficacy in several anti-COVID-19 prescriptions
including vitamins C and D, Zinc, chlorophyll, hydroxychloroquine, and likewise OxSilver’™ that
resonates the 528Hz/nm frequency of sound and light (phonons and photons) independently determined
by scientists to substantially increase anti-oxidant activity.
Case 2:20-cv-00955-JLBgNPM Document1 Filed 12/02/20 rage 10 of 90 PagelD 10

diseases—subjects considered ‘mysterious,’ controversial, and academically

restricted.

9. From his publications in these fields, the Plaintiff became internationally
known for educating citizens about political censorship of vaccination risks
damaging public health and causing consumers “vaccination hesitancy”.

10. In 2016, HEARST published a feature article in Popular Mechanics that
smeared the Plaintiffs reputation, and misrepresented the ingredients of
OxySilver™ to disparage both the doctor and his anti-microbial product, damaging
acceptance of the Plaintiff and his healthcare product line that relies on
OxySilver™ with 528 resonance as major ingredients.

11. In May, 2018, HEARST’s Corus Entertainment published another “hit
piece” attacking the Plaintiff’s reputability and disparaging the Plaintiff's ‘528
industry’ the doctor had pioneered and developed through substantial research and
investments.

B. Defendants

a. HENRY SCHEIN, INC.

12. Defendant HENRY SCHEIN, INC. (hereafter, “SCHEIN”) describes its
business as providing products and services to integrated health systems, designed
specifically for and focused exclusively on, the non-acute care space.

13. SCHEIN is incorporated in Delaware, with its principal place of business
located at 135 Duryea Road, Melville, NY 11747.

14, SCHEIN distributes, among other things, branded and generic
pharmaceuticals to customers that include dental practitioners, dental laboratories,
animal health practices and clinics, and office-based medical practitioners,
ambulatory surgery centers, and other institutions.

15. At all relevant times, SCHEIN was in the business of distributing, and
redistributing, pharmaceutical products to consumers within the state of Florida

and elsewhere.
Case 2:20-cv-00955-JLBagNPM Document 1. Filed 12/02/20 sage 11 of 90 PagelD 11

16. In 2015, SCHEIN reported that its sales reached a record $10.4 billion and
that it had grown at a compound annual rate of approximately 16 percent since
becoming a public company in 1995.

17. Overall, it is the world’s largest provider of health care products and
services to office-based dental, animal health, and medical practitioners.

18. As a world leading generic drug and vaccine distributor SCHEIN sells
PFIZER products in health professional markets.

19. From 1990 through 1993, the Plaintiff was contracted by SCHEIN to
develop professional education programs and a professional advisory group to
advise senior-level managers advancing product acquisitions, sales and marketing
programs.

20. SCHEIN officials terminated the Plaintiff's contract when the
Plaintiff/whistleblower refused to censor his scientific research acquired with the
help of the FBI, evidencing alleged CDC investigators’ wrongdoing (e.g.,
fraudulent concealment) in the quintessential case that prompted explosive growth
in the ‘infection control industry’ to prevent the spread of HIV/AIDS in healthcare
settings. (That is, the “Florida Dental AIDS Tragedy” involving a Stuart, Florida
dentist who infected six of his patients with his strain of HIV.)

21. Since that time, SCHEIN has recorded a history of alleged wrongdoings. On
October 19, 2013, SCHEIN agreed to pay $1,140,260 for allegedly violating the
Civil Monetary Penalties Law applicable to physician self-referrals and kickbacks.

22. On January 8, 2019, SCHEIN settled a class action anti-trust lawsuit paying
$80 million to damaged professionals overcharged for products including personal
protective equipment (such as masks) and infection control supplies.

23. On December 5, 2019, SCHEIN et. al. was sued by the Florida Health
Sciences Center, Inc. et. al., in the U.S. District Court of Southern Florida
(0:2019cv62992) for distributing falsely and deceptively marketed opioids
contributing to the “Opioid Crisis” in America. Prosecutors cited ten “Falsehoods”

8
Case 2:20-Cv-00955-JLBZNPM Document 1 Filed 12/02/20 Rage 12 of 90 PagelD 12

promulgated by the ‘marketing defendants’ to advance their deceptive trade. The
civil action detailed the damage done to society by the defendants’ fraudulent
advertising and “inadequate compliance” with staffing and training required to

safely advance their drug trade.

b. PFIZER INC.

24. PFIZER INC. is an American multinational pharmaceutical company
headquartered in New York City at 235 E 42nd St, New York, NY 10017.
PFIZER, INC. produces antibiotics and vaccines as one of the world's largest
pharmaceutical companies with revenue in 2019 reported at $ 51.75 billion USD.

25. In November, 2004, PFIZER signed an agreement with Genstruct Inc.,
largely financed by Flagship Pioneering —the company that financed Defendant
MODERNA’s startup—to collaborate on a variety of “novel” research projects
aimed at treating complex diseases.

26. Material to this Compliant alleging consumer fraud by PFIZER and
MODERNA, in 2009 PFIZER set a record for the largest health care fraud
settlement and the largest criminal fine of any kind with $2.3 billion assessed.

27. PFIZER’s commercial reach is extensive in generating federal contracts.
The company’s CEO, Albert Bourla, served on the Health Section Governing
board of the Biotechnology Innovation Organization, the world's largest
biotechnology trade association. He is a board member of the Partnership for New
York City (PFNYC) that is advertised as “a select group of nearly three hundred
CEOs ("Partners") from New York City's top corporate, investment and
entrepreneurial firms. The organization was founded by David Rockefeller in
1979, with the aim of working closely with government, labor and the nonprofit
sector to enhance the economy and maintain New York City's position as the

global center of commerce, culture and innovation.” Wikipedia.
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 sage 13 of 90 PagelD 13

28. Mr. Bouria also serves on the board of the Pharmaceutical Research and
Manufacturers of America (PhRMA), the main trade association representing
companies in the pharmaceutical industry in the United States. On September 8,
2020, “BIOPHARMA LEADERS?” (i.e., the enterprise partners) published a group
statement advertising the companies’ commitment to safety testing their COVID-
19 vaccines.

29. PFIZER is one of few companies to publicly promote a drug discovery
partnership using IBM Watson. In December 2016, PFIZER and IBM announced a
partnership to accelerate drug discovery in immuno-oncology.

30. “We see a pattern here,” said Prashanth Pradhan, Watson Business Leader
for South Asia, and world leading COVID-19 genetic analyst using IBM’s Watson
computer. “The big leaps for artificial intelligence [“AI”’] are in domains that
exhibit a lot of scale,” The Economic Times quoted.

31. In January, 2020, Pradhan et. al.’s Watson computer analysis recorded four
(4) genes from the AIDS virus comprised the substantial part of the COVID-19
virus “spike protein” infection mechanism. Pradhan’s publication was
subsequently “withdrawn.”

32. On October 22, 2020, PFIZER and IBM announced another joint venture in

AI to aid in predicting mental/neurological diseases impacting human memory.

c. MODERNA, INC.

33. MODERNA INC. is an American biotechnology company headquartered
at 200 Technology Square. Cambridge, MA 02139. This company commercializes
in drug discovery, drug development, and vaccine technologies based exclusively
on messenger (m)RNA.

34. According to a Flagship Pioneering press release promoting “Moderna
Therapeutics” in 2016, PFIZER’s investment partner largely financed the

10
Case 2:20-Cv-00955-JLBaNPM Document 1. Filed 12/02/20 rage 14 of 90 PagelD 14

MODERNA startup, and has “ongoing corporate innovation alliances with several
market leaders, including: AstraZeneca, Bayer Crop Science and Nestlé Health
Science.”

35. MODERNA claims their mRNA product is a suitable “vaccination” against
COVID-19, as similarly commercialized by PFIZER, INC and its German partner,
BioNTech.

d. HEARST CORPORATION

36. HEARST CORPORATION (hereafter, “HEARST”) is an American
multinational mass media, business information, and consumer education
conglomerate that is based in the Hearst Tower in Manhattan, at 300 West 57th
Street and 959 Eighth Avenue, New York, NY.

37. HEARST properties include: First Databank, a leading healthcare industry
advisor and drug and vaccine online sales tool; Corus Entertainment~a Canadian
mass media enterprise, Filch Ratings advising drug and vaccine investors (inter
alia), and Litton Entertainment that specializes in children’s educational
programming.

38. HEARST’s partners on projects and promotions include NBC Universal
Media, Inc. and iHeart Radio. HEARST owns a 50% stake in A&E Networks and
The History Channel; and a 20% stake in ESPN, both in partnership with ABC
Disney Co.

39. In June, 2007, HEARST’s First Databank (“FDB”) settled a federal lawsuit
with a Boston-based consumer coalition accusing HEARST and its partner, the
McKesson Corporation, of artificially inflating drug prices. The lawsuit said that
McKesson and FDB conspired from 2002 through 2005 to set the list prices
artificially high. FDB was accused of limiting its survey of wholesalers to

exclusively McKesson.

11
Case 2:20-cv-00955-JLBgNPM Document 1 Filed 12/02/20 ak age 15 of 90 PagelD 15

40. On June 28, 2010, McKesson and PFIZER announced their partnership “to
support pharmacists’ role in patient care, citing World Health Organization data as
defining the need for their partnership as America’s preeminent drug and vaccine
portal.

41. McKesson, PFIZER, MODERNA, SCHEIN, IBM, GOOGLE and
FACEBOOK share the same largest stockholders, namely the largest “institutional
investors:” These include the Vanguard Group, Inc.; Blackrock Fund Advisors;
State Street Global Advisors, Inc. (SSgA Funds Management, Inc.); and Geode

Capital Management.

IV. STATUTES OF LIMITATIONS

42. The four-year statute of limitations has not run on the HEARST/Corus
Entertainment latest act of alleged tortious interference with prospective business
advantage in 2018. |

43. Nor has the limitation period run on the tort claim under the Florida Private
Whistleblower Act (FWA) since this action was prompted by the January 2020
discovery of SCHEIN’s participation in the “Event 201” coronavirus preparedness
“exercise”.

44. That exercise, co-sponsored by The Bill & Melinda Gates Foundation, Johns
Hopkins University, and the World Economic Forum, precisely predicted what
would occur approximately six (6) weeks later when reports of the COVID-19
pandemic began emerging from Wuhan, China.

45. The unprecedented predictive exercise called “Event 201” prompted the
Plaintiff to make discoveries material to the claim of civil conspiracy brought
herein.

46. In addition, the Plaintiff brings this action for PFIZER and MODERNA’s
alleged conspiracy to defraud the United States in violation of 18 U.S.C. § 371,

12
Case 2:20-Cv-00955-JLB,NPM Document 1. Filed 12/02/20 Rage 16 of 90 PagelD 16

pursuant to misrepresenting the “safety” of Defendants’ mRNA COVID-19
vaccines, as authorized by 42 U.S.C. § 1988(b). These discoveries evidence overt
acts of concealing known and scientifically-presumed genetic risks, and risks to
individuals with pre-existing medical conditions, in furtherance of the conspiracy
to defraud the United States and the public to profit from the pandemic. Here, the
statute of limitations begins to run on the date of the last overt act, which is the
present time. See Fiswick v. United States, 329 U.S. 211 (1946); United States v.
Butler, 792 F.2d 1528 (11th Cir. 1986).

47. For conspiracy statutes which do not require proof of an overt act, such as
RICO (18 U.S.C. § 1961) or 21 U.S.C. § 846, the Whistleblower files this action in
defense of the Government and consumers as authorized by 42 U.S.C. § 1988
(a.k.a, the “Private Attorney Generals Act”); wherefore the Plaintiff alleges that the
conspiratorial agreement, and the conspiracy itself, is continuing. See United States
v. Northern Imp. Co., 814 F.2d 540 (8th Cir. 1987); United States v. Coia, 719
F.2d 1120 (11th Cir. 1983), cert. denied, 466 U.S. 973 (1984).

48. The Plaintiff suffered tortious interference by HEARST’s smear campaign,
as well as damages from ‘industrial disparagement,’ neither of which claims could
be attributed to a tortious injury until “someone from the scientific community
found and revealed publicly a link”? between the libeling and discrediting of the
Plaintiff and his anti-viral “OxySilver™ with 528” technology and the Defendants’
scheme and conspiracy to defraud the federal government and society by falsifying
COVID-19 safety averments in favor of Defendants’ alleged monopoly.

49. This Sherman Act violation unlawfully and damaging deprives competition

in the anti-viral and anti-bacterial marketplace, depriving the public of the benefits

 

3 The “Event 201” “time of discovery” provided facts herein tolling the statute of limitations on
his waived claim for Defamation per se, viable under the “time of discovery” rule, which is also known
as the doctrine of “inherently unknowable injury.” BTIG, LLC v. Palantir Technologies, Inc., C.A. No.
N19C-08-314 EMD CCLD (Del. Sup. Ct. Jan. 3, 2020), citing Brown, 820 A.2d 362, 366 (Del. 2003).

13
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 paage 17 of 90 PagelD 17

of the Plaintiffs OxySilver™, at the same time monopolizing anti-COVID-19
remedies. This alleged scheme to secure unfair competition and deceptive trade
subjects the Plaintiff to tortious interference and civil conspiracy, and places
medically-compromised consumers and public safety at risk.

50. Damages from the alleged causes of action include the devastating socio-
economic and health impacts of government-imposed ‘lockdowns’ of schools,
workplaces, religious, community, and sports gatherings, and more. These
impositions continue at the time of this filing and must be reconsidered in the
context of facts evidenced and Claims made in this case.

51. Therefore, timely injunctive relief on behalf of the government, society, and
Plaintiff is needed and justified, particularly as pending FDA approvals of the
PFIZER and MODERNA mRNA vaccines may be influenced by the matters and
facts revealed herein and concealed by the Defendants. Resulting determinations
and certifications by the FDA without this intelligence may harm equally ill-
informed consumers and citizens subjected to pending and anticipated vaccine
mandates that depend largely on the FDA’s certification proceedings ongoing at
the time of this filing.

52. Summarily, the Plaintiff/whistleblower claims damages and public health
risks from Sherman Act violations, tortious interference with prospective business
advantage, intertwined with retaliatory defamation per se in a civil conspiracy
defrauding the government and society.

53. Pursuant to “time of discovery,” HOROWITZ only gained evidence of these
injuries when ‘the previously unknown associations and business alliances’
became known in January 2020 through the “Event 201” videotaped proceedings.
This “exercise” provided probable cause for the Plaintiff to investigate SCHEIN’s
connections to the other Defendants, revealing the first element of the alleged
conspiracy. That is, to ‘neutralize’ the AIDS-science emerging-viruses expert and
whistleblower through the Defendants’ media agents. This would prevent

14
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 amage 18 of 90 PagelD 18

HOROWITZ’s discoveries from becoming widely known, accepted, and damaging

to the pharmaceutical industry and vaccine hegemony.

V. FACTS

A. Introductory events

54. Between 1990 and the present HOROWITZ established himself as a world
leading AIDS educator and infection prevention expert based on his having
personally-trained nearly 30,000 healthcare professionals across North America
(1990-1993) under a $40,000/year part-time contract with SCHEIN—a leading

drug and vaccine seller for major pharmaceutical companies.

55. During that time, HOROWITZ routinely instructed his audiences to get
vaccinated with hepatitis B vaccines despite having insufficient knowledge of the
generally concealed risks. HOROWITZ was unaware these little-known risks were

damaging people.

56. By 1993, HOROWITZ had acquired and published substantial scientific
evidence bearing on a Florida dentist, Dr. David Acer (“Acer”), who infected six
(6) patients with his strain of HIV/AIDS. The Florida dentist, and his sources in the
scientific and military intelligence communities, alleged the AIDS virus
contaminated hepatitis B vaccines given to gay men in New York City. Acer

believed this is how he became infected.

57. By 1993, at the request of SCHEIN company customers and colleagues in the
public health community, HOROWITZ had researched Dr. Acer’s controversial
allegations. From this investigation the Plaintiff discovered that the likeliest cause
of the cross-infections was intentional injection of Dr. Acer’s patients with his

tainted blood during the administration of local anesthetics.

15
Case 2:20-cv-00955-JLB,NPM Document 1 Filed 12/02/20 age 19 of 90 PagelD 19

58. HOROWITZ arrived at this logical conclusion after gathering facts
and evidence and applying the research protocols of the Federal Bureau of
Investigation (“FBI”) from which he proved by a preponderance of evidence that

the case most proximally reflected serial homicide.

59. HOROWITZ then published a series of scientific peer-reviewed articles
explaining the mysterious AIDS transmissions in efforts to contribute to science
and allay the public’s irrational fear of getting or transmitting AIDS through

healthcare facilities.

60. By 1993, however, after three years of explosive sales in infection-control
products and equipment, solving the “Florida Dental AIDS Mystery” and allaying
the public’s fear was not appreciated by SCHEIN’s directors. HOROWITZ’s
publications and professional presentations suddenly met substantial resistance and
censorship by SCHEIN leaders, industry officials, and the corporate-controlled

media.

61. SCHEIN officials, including Director of Marketing, Gail Koenigsburg; Jimmy
Breslawski, the President of SCHEIN; and Stanley Burgman, the CEO of SCHEIN,
had a meeting of the minds to terminate HOROWITZ’s contract by reason of what
Ms. Koenigburg alleged, “You're like a wild horse that we can’t control.”
Koenigburg lamented the Plaintiff's controversial published science, its political
ramifications, and diverted from the fact that by 1993 SCHEIN stood to lose
billions of dollars largely gained by exploiting irrational fears of HIV circulating in
healthcare settings motivating infection control product sales and services through

SCHEIN.

62. HOROWITZ objected to the SCHEIN leaders’ unethical conduct and refused

to participate in exploiting Acer’s apparent serial homicide in order to defraud the

16
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 age 20 of 90 PagelD 20

public for financial gain. It occurred to the Plaintiff that this imposition was akin to
deceptive trade fostering and exploiting ‘germaphobia’ in society, and irrational
fears in medicine and dentistry, as well as exacerbating dental phobias that

HOROWITZ was a leading expert in treating.

63. After being terminated from SCHEIN, other continuing professional education
providers, including state and national dental, medical, and chiropractic |
associations, ‘black-listed? HOROWITZ from speaking. The coordinated shut-
down depriving the Plaintiff/whistleblower of professional free speech occurred,

but there was no evidence to prove conspiracy.

64. Between 1993 and 1996, HOROWITZ continued investigating the belief held
by the suspected killer, Acer, that the military and pharmaceutical industry had
developed AIDS. During this time, the Plaintiff/whistleblower discovered

the earliest bio-engineering of “special” cancer viruses and hepatitis B vaccinations
financed by Congress through the National Institutes of Health (“NIH”), the
National Cancer Institute (“NCI”), and Litton Bionetics (“Litton”)—a leading U.S.
military and pharmaceutical industry cancer virus manufacturer, supplier, and
leading provider of the biologicals and animals needed by government and industry
to advance research and developments in this burgeoning field of genetic

engineering under a largely funded mostly secret “Special Virus Cancer Program.”

65. By 1996, HOROWITZ published a best-selling book in this field of AIDS,
Ebola, and other emerging infectious diseases that met with commercial success
and widespread professional praise; but his academic and industrial black-listing
continued along with substantial resistance, defamation, and censorship by medical

industry officials and the corporate-controlled media.

66. In 1998, HOROWITZ published another best-selling book titled Healing
Codes for the Biological Apocalypse that relayed musical frequencies hidden in the
17
Case 2:20-Cv-00955-JLBANPM Document 1. Filed 12/02/20 .Bage 21 of 90 PagelD 21

Bible, known in orthodox Catholicism as the “Solfegio scale.” According to legend,
these musical notes impact spiritualty, especially the third note, 528Hz frequency,
claimed to be the “key of the House of David” (Isaiah 22:22; Rev. 3:6-8).

67. HOROWITZ, a health scientist and Levitical priest by bloodline, especially
studied this 3™ note of 528Hz pursuant to its potential therapeutic value—a
reasonable exploration given that King David played a “healing harp.”
Furthermore, the Solfeggio Bible code identified this as the “MI” tone (short for
the Latin term “Mira-Gestorum”) for allegedly producing miracles. Consequently,
HOROWITZ wondered whether this frequency might be used to produce hastened
recoveries, so he began to study and apply this knowledge of musical (frequency)

mathematics to the healing arts and sciences.

68. From this knowledge, the Plaintiff developed a new potentially therapeutic
industry based on the importance of 528Hz and related sound and light frequency
discoveries, their impacts on DNA/genetics, organic chemistry, and the health

sciences.

69. Applying the Plaintiffs knowledge further, HOROWITZ brought to market a
novel broad-spectrum anti-viral and anti-bacterial vaccine and drug competitor in
2008 pioneered initially by NASA science that the Plaintiff trademarked
OxySilver™, and promoted as “OxySilver™ with 528”,

70. HOROWITZ directed the manufacture of OxySilver™ with 528 to incorporate
his religious and scientific convictions that the sound and light of 528Hz/nm was
useful to advancing science and water-structuring to increase homeopathic-like

‘resonance frequency memory,’ therapeutic efficacy, and enhanced anti-oxidant

activity.

71. By 2008, after HOROWITZ successfully launched OxySilver™ with an

18
Case 2:20-Ccv-00955-JLBgNPM Document 1 Filed 12/02/20 page 22 of 90 PagelD 22

interview on iHeart Radio/Clear Channel’s Coast-to-CoastAM with George Noory,
news of HOROWITZ’s AIDS virus discoveries spread across Black and Islamic
communities internationally. Subsequently, HOROWITZ’s publications

increasingly influenced events in Africa and even the presidential election in
America.

72. Barack Hussein Obama’s campaign that year was substantially challenged by
controversy sparked by Obama’s minister of 20 years, Reverend Jeremiah Wright.
Media smears and slurs forced Rev. Wright to defend his ““God-damn America”
speech before the national press on April 28, 2008, in which he cited the Plaintiff's
book, Emerging Viruses: AIDS & Ebola—Nature, Accident or Intentional?, as
justification for the Black community’s concern that HIV was manufactured in a
U.S. military lab and released through hepatitis B vaccines disproportionately
killing people of color.

73. Within 48 hours, on April 30, 2008, Wikipedia editor “David Eppstein,” wrote
about deleting the Plaintiff's biography thusly, “Note: This debate has been
included in the list of Medicine-related deletion discussions.” Eppstein overruled
fellow editors’ arguments opposing the deletion of HOROWITZ’s biography that
had been used for years to discredit the Plaintiff as “merely a dentist” and

“conspiracy theorist.”

74. Soon thereafter, by 2009 through to the present, the Plaintiff was repeatedly
gang-stalked, harassed, defamed, censored, discredited, and personally,
professionally, and commercially damaged by online agents and media

provocateurs presumably allied with the Defendants.

75. HOROWITZ’s media interviews similarly vanished. The Plaintiff had been a
“regular” guest on Coast-to-CoastAM broadcasting to approximately 7 million
listeners through iHeartMedia, Inc. and Clear Channel Communications, Inc.,

19
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 fage 23 of 90 PagelD 23

companies that partner in joint-ventures with HEARST through A&E Networks
and ABC Disney Television. Suddenly this regularity diminished and subsequently
terminated altogether after broadcasters directed HOROWITZ to conceal the
identities of the lead agents known to be directing the defamatory cyber-attacks
against the Plaintiff.

76. Soon, OxySilver™ sales plummeted from approximately $1 million annually

between 2008 to 2010, to less than $200,000.00 in 2011, 2012 and forward.

77. By 2015, the Poynter Institute, that smears publications and publishers
advancing facts corroborating HOROWITZ’s AIDS-origin thesis, launched the
International Fact-Checking Institute (FCN), which sets a purported “code of

ethics” for fact-checking organizations.

78. Google/Y ouTube, Facebook, Vimeo.com, Wikipedia, and ‘Big Tech’
companies that consistently censored the Plaintiff, justified such deprivation of
equal rights to free speech by reason of the IFCN's certification program vetting

publishers and offenders pursuant to “fact-checking.”

79. In November 2015, the world’s leading vaccine financier and distributor, The
Bill & Melinda Gates Foundation, granted The Poynter Institute for Media
Studies, Inc. $382,997 to develop intelligence on the topic: “Global Health and
Development Public Awareness and Analysis.” The “Program: Communications”
largely established the system of online surveillance and influence pursuant to

“fact-checking,” justifying censorship and public persuasion favoring vaccinations.

80. It may be reasonably presumed from the documented evidence gathered by
HOROWITZ that the corporate-controlled media’s censoring and disparaging the
Plaintiff is committed to defend pharmaceutical-industry interests, protect their

markets, and evade the extensive liability arising from the Plaintiff/whistleblower’s

20
Case 2:20-Cv-00955-JLBSNPM Document 1. Filed 12/02/20 sage 24 of 90 PagelD 24

AIDS-origin vaccine-transmission science—what the status quo claims is
discredited “conspiracy nonsense,” yet material to PFIZER and MODERNA’s
mRNA vaccines developed using “spike protein” genetic-engineering based on

HIV research and developments unearthed and made public by HOROWITZ.

B. Background on censorship, libel, and deceptive trade.

81. A 2010 “Final Report” on the “News Media Industry” published by the
Industrial College of the Armed Forces repeatedly cites the Poynter Institute as a

credible source of military industrial intelligence and news media analysis.

82. In 2015, the Poynter Institute’s publication PolitiFact advertised Col. Stanley
McChrystal and linked to his business, the McChrystal Group (hereafter, “MG”),
reporting that information output by this former military commander and ‘military-

style’ manager directing a public persuasion organization is “mostly true.”

83. The MG serves as America’s leading COVID-19 emergency response
management firm contracted by large city governments to purportedly protect large
populations. At the time of this filing, the MG is commissioned by Big Tech and
Big Pharma companies by-reason-of McChrystal’s most active public-persuasion
agents influencing governments and industry. This enterprise promotes or

disparages consumer-health products as well.

84. In 2016, Private investigators JT Kong and the Plaintiff's partner, investigative
journalist, Sherri Kane, discovered the main “cell” of agents and agencies allied

with McChrystal and his MG disparaging the Plaintiff.

85. Kong and Kane published that the MG, and by extension their Poynter Institute
advertiser, acting within America’s most influential online ‘cyber-propaganda’
network, marketed products and services sold by America’s leading consumer

health companies.

21
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 ,Rage 25 of 90 PagelD 25

86. The MG and Poynter Institute pharmaceutical commercial enterprise
administered interrelated management strategies largely influencing or controlling
the public’s mindset and ‘general agreement’ on virtually all matters of personal
health and pharmaceutical safety, including the claimed “safety and efficacy” of

vaccinations.

87. From evidence discovered and published by Kong and Kane, the Plaintiff
learned that MG’s business services, directed ‘militarily’ by Stanley McChrystal,
the former commander of US and International Security Assistance Forces (ISAF)
in Afghanistan, and the former commander of the nation’s premier military
counter-terrorism force, the Joint Special Operations Command (JSOC), was
overseeing the main “cell” of covert operatives smearing, stalking, and cyber-
bullying leading whistleblowers, including HOROWITZ and other activists,

doctors, and researchers designated “anti-vaxxers.”

88. The ‘targets’ were designated serious risks to “National Security,” particularly

those leading the “anti-vaccination movement” and causing “vaccine hesitancy.”

89. Discovery gathered and published by the Plaintiffs team exposed
McChrystal’s alliance with a cell of agents, most notably Harvard lawyer Colin
McRoberts who ran two organizations within the counter-intelligence enterprise
advancing public-persuasion communications online—SABonline.com—and its
‘cookie cutter’ business partner, the allegedly/presumably sham “Learning Group”
called PRISM. Both presumed ‘cyber-fronts’ published similar websites containing

virtually the same information.

90. Both SAB and PRISM were populated by exclusively Harvard doctors and
lawyers, but misrepresented their personnel, including Shahzad Bhatti and his wife,
Dr. Joanne Simon, MD. MPH.

22
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 deage 26 of 90 PagelD 26

91. Tracking Bhatti and Simon on the Internet, Plaintiff?s team learned that Colin
McRoberts lied about his and McChrystals’ two front companies—SAB and
PRISM. The Bhattis actually worked for “Axiom Learning” funded by world

leading vaccine distributor and vaccination promoter, Bill Gates.

92. The Plaintiff took screenshots of the suspects’ web pages showing close ties to
another pro-vaccine propaganda firm called Crosslead, clearly allied with the MG.
Both agencies used the same website template and both groups were controlled by

McChrystal, albeit employing different personnel.

93. These alleged cyber-gangs appeared to be part of an extensive commercial
propaganda enterprise commissioned by the Defendants privies-in-interest to

disseminate propaganda worldwide through the mainstream and social media.

94. The aforementioned enterprise published pro-vaccination videos, articles, and
television commercials targeting groups of all ages. Their campaigns smeared
“anti-vaccinationists” called “radicals” or “health nuts.” Targets were treated like

“insurgents” in a cyber-war.

95. Crosslead’s client list and advertising sponsors included health education and
persuasion leader RALLY Health, Inc., and First Data that is owned by Kolberg,
Kravits and Roberts (KKK) that is heavily invested in the healthcare industry.

96. First Data is a credit and debit card payment processor and former parent of
Western Union with a large footprint in health commerce. In June 2017, First Data
launched Fraud Detect, which uses artificial intelligence and machine learning,
fraud scoring, cybersecurity intelligence, and information from the "Dark Web" to
identify potentially fraudulent transactions. (As mentioned below, the allied Big
Tech companies use similar technology to identify, track, censor and discredit
targets.)

23
Case 2:20-Cv-00955-JLBgNPM Document 1 Filed 12/02/20 age 27 of 90 PagelD 27

97. In July 2017, First Data’s owner, KKR, acquired WebMD Health Corp, and in
August acquired PharMerica that operates a major customer support center in
Tampa, Florida. This is the second largest administrator of institutional pharmacy
services, with a customer base of 330,000 "beds" in 41 U.S. states. It operates

hospitals, nursing centers, and contract rehabilitation services businesses.

98. To secure their commercial interests against natural cure upstarts and anti-
vaccination competitors, the Defendants’ properties and allies leveraged leading

public education persuasion properties, such as WebMD .

99. Criticizing KKR’s property, WebMD, The New York Times Magazine
published an article titled, "A Prescription for Fear" (February 6, 2011) criticizing
WebMD for biasing readers toward drugs that are sold by the site's pharmaceutical
sponsors. The readers are often sold unnecessary drugs the article noted. The
author wrote that WebMD "has become permeated with pseudo-medicine and
subtle misinformation." Another article published by Vox Media criticized
WebMD for encouraging hypochondria and for promoting treatments for which

evidence of safety and effectiveness is weak or non-existent.

100. Further evidencing the Defendants’ concealed, deceptive, and cohesive
enterprise, as noted previously, each of the Defendants’ top institutional investors
and stockholders are the same companies. That is: The Vanguard Group, Inc.;
Blackrock Fund Advisors; Geode Capital Management, LLC; and State Street

Group Management, Inc.

101. Further explaining how PFIZER and MODERNA exclusively advanced
mRNA vaccines for COVID-19, MODERNA’s few early heavy investors in
December 2018 included Viking Global Investors whose subsidiary Rockefeller &
Co. LLC is closely tied to PFIZER’s CEO, Albert Bourla, a board member of the

24
Case 2:20-cv-00955-JLBgNPM Document 1 Filed 12/02/20 Rage 28 of 90 PagelD 28

David Rockefeller founded Partnership for New York City (PFNYC).

102. Aside from the aforementioned financial alliances comprising the key
enterprise influencing healthcare and consumer confidence in drugs and vaccines--
conflicting interests are apparent between the Poynter Institute and The Bill &
Melinda Gates Foundation. In 2017, Poynter’s IFCN received a $1.3 million grant
from the Omidyar Network and George Soros’s Open Society Foundations. At the
same time the Soros Fund purchased 31, 200 shares of PFIZER stock, vicariously

joining Bill Gates’s investments in the Defendants.

103. Meanwhile, beginning in 2014 and continuing, PFIZER financed the Johns
Hopkins Univ. program mapping “Strategic Immunization” in “Low-and Middle-
income Countries,” and in 2018, when PFIZER’s partners began financing
MODERNA, PFIZER financed efforts at Johns Hopkins to optimize delivery of

cancer virus vaccine “neoadjuvants” for advancing chemotherapies.

104. Contemporaneously, as Defendant HEARST and its aforementioned allies in
commerce and propaganda extended their smear campaign against the Plaintiff and
“anti-vaxxers,” The Poynter Institute for “Fact-Checking” and social-engineering
applauded HEARST’s expansion strategies increasing profits and persuasive

power in the media.

105. In September 2016, Popular Mechanics, owned by HEARST that shares the
aforementioned institutional investors with Defendants PFIZER and MODERNA,
and substantially profits from the sale of PFIZER and MODERNA drugs, vaccines,
and advertisements through HEARST media’s partnerships in healthcare-
commerce, published a feature article disparaging HOROWITZ and his
OxySilver™ with 528.*

 

* HEARST’s partner in commerce is the McKesson Corporation—the nation’s “leading healthcare
company for wholesale medical supplies & equipment, pharmaceutical distribution, and healthcare

25
Case 2:20-Cv-00955-JLBaNPM Document 1. Filed 12/02/20 ,drage 29 of 90 PagelD 29

106. The HEARST article discussed the doctor’s “flagship product, OxySilver”;

and falsely published that it “included 5 micrograms of colloidal silver.”

107. The Popular Mechanics article also smeared fellow vaccine ‘adverse event’
whistleblower, Dr. Andrew Wakefield and:

(a) described the Plaintiff as person who “bore a strong resemblance to the
Count from Sesame Street” (i.e., a subtle anti-Semitic character slur accenting the
big nose Jewish caricature);

(b) misrepresented the Plaintiff's book and scientific evidence therein stating,
the 1996 book “theorized the AIDS and Ebola viruses are genocidal weapons
engineered by the U.S. government to depopulate the planet through vaccination
programs”; and

(c) misrepresented the Plaintiff's industry in “528 hertz, rather than the 440
hertz of standard tuning, .. .”

108. The HEARST article omitted the Bible origin, religious implications, and
health benefits of 528Hz, and misrepresented HOROWITZ’s conclusion that
440Hz standard tuning was “an evil plot imposed by the Rockefeller Foundation to

militarize the world’s populace.”

109. In May, 2018, HEARST’s Corus Entertainment in Canada published another
“hit piece” attacking the Plaintiff's reputability and disparaging his ‘528 industry.’

110. That HEARST Corus Entertainment smear converted the Plaintiff's

 

technology solutions,” (according to Wikipedia). The McKesson alliance, and smearing of
HOROWITZ, also favored profits for HEARST’s First Data Bank and Filch credit rating agency
encouraging investments in certain drug and vaccine makers.

26
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 hrage 30 of 90 PagelD 30

528Radio.com listening audience, OxySilver™ customers, and newsletter subscribers,
to a competing commercial enterprise making false and misleading claims that 432Hz

is a superior, more therapeutic, alternative musical tuning to 528Hz.

111. As aforementioned, in October 2019, The Bill & Melinda Gates Foundation,
Johns Hopkins University, and the World Economic Forum, sponsored “Event
201”—a coronavirus preparedness “exercise” in which SCHEIN was represented
along with HEARST’s partner NBC Universal that includes the NBC Universal

Music Group, the world’s leading musical entertainment company.

112. The Plaintiff viewed this videotaped conference on-or-about January 15, 2020,
causing HOROWITZ to identify NBC’s Hasti Taghi (who the event advertisers
identified simply as someone who “serves in a chief of staff capacity at a major
media company”) in addition to previously unknown partnerships, alliances, and

activities from which this instant Complaint derives.

C. The Conspiracy: Plaintiffs notice to federal investigators.

113. On January 21, 2020, soon after the COVID-19 pandemic became headline
news, Luciana Borio, VP at In-Q-Tel—the CIA’s investment firm intertwined with
Google—told BioCentury that, “Public health measures including the development
and deployment of diagnostics, possibly supplemented by therapeutics, will be

keys to containing the outbreak.

114. Borio is a former director for medical and biodefense preparedness at the

White House National Security Council.”

27
Case 2:20-cv-00955-JLBZNPM Document 1 Filed 12/02/20 wf age 31 of 90 PagelD 31

115. Thusly prompted, on February 10, 2020, the Plaintiff wrote to the White
House Director, Executive Office of the President, Office of Science and
Technology Policy, Washington, DC, the Honorable Kelvin K. Droegemeier, and
the Acting Secretary of the U.S. Department of Homeland Security, Chad Wolf, in
response to Mr. Droegemeier’s letter of February 3, 2020, requesting the National
Academy of Science to provide a “Rapid Response Assessment . . . that would help
determine the origins of 2019 2019-nCoV, specifically from an evolutionary/

structural biology standpoint.”

116. The Plaintiff thereby provided federal officials with notice and probable cause
to investigate the scientific publication of Prashant Pradham, the Chief Technical
Officer for IBM, whose team used the Watson computer to analyze genetic
similarities between the pandemic coronavirus and other sequenced viruses,
including the AIDS virus, HIV-1, concluding as the Plaintiff had also concluded
from circumstantial evidence that the COVID-19 disease sourced from a lab, and
that the viral “vector” did not evolve naturally in bats. Plaintiff noticed federal
officials, that “Unmistakably, 2019 nCoV contains a ‘smoking gun’--the AIDS

virus envelop gene—prima facie evidence of a lab virus ‘recombinant’.”

117. Subsequently:

(a) No reply issued from the informed federal officials;

(b) Prashant Pradham’s group’s genetic determinations were
corroborated by other world leading experts; then quickly “withdrawn” precluding
peer-reviewed publication.

(c) The AIDS virus co-discoverer and Nobel Prize winner, Luc

28
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 «age 32 of 90 PagelD 32

Montagnier, expressed disappointment that Pradham’s group became “politically
pressured” to retract their scientific publication that had already received
worldwide informal peer review and justifiable concern; and

(c) No major media attention was ever given to this quintessential

discovery.

118. The alleged “evidence tampering” of Watson’s determinations reported by
Pradhan’s group represented an obstruction of the federal government’s

investigation.

119. The foul-play was further corroborated by the fact that PFIZER’s and
MODERNA’s mRNA “vaccine” exclusively mimics the AIDS-virus attachment
apparatus “spike protein” that Pradhan’s group identified in the “novel” SARS-

coronavirus plague vector.

120. Very early in the COVID-19 pandemic, in January 2020, Pradhan’s group of
nine highly-reputable genetic analysts “surprisingly” determined that each of four
(4) SARS-coronavirus spike protein inserts “aligned with short segments of the

human immunodeficiency Virus-1 (HIV-1) proteins.”

121. Although this science paper was later retracted, reportedly due to political and
financial pressures applied, this group concluded that, “[t]he finding of 4 unique
inserts in the 2019-nCoV, all of which have identity/similarity to amino acid

residues in key structural proteins of HIV-1 is unlikely to be fortuitous in nature.”

122. This means that an unnatural unexpected recombination had happened,

presumably in a viral research or vaccine lab, to produce the same or similar RNA

29
Case 2:20-Cv-00955-JLB,NPM Document 1 Filed 12/02/20 Rage 33 of 90 PagelD 33

spike protein sequence manufactured, marketed, and pre-sold to the federal

government by Defendants PFIZER and MODERNA as a drug or “genetic
therapy” to prevent or treat COVID-19.

123. PFIZER and MODERNA sold this “genetic therapy” to the U.S. Government
without knowing whether or not similar recombinations/mutations might occur as a
result of the subject mRNA similarly altering other viruses residing in human
bodies, such as herpes, or hepatitis, or Epstein Barr cancer viruses, risking future

outbreaks.

124. Pradhan’s controversial falsely-dismissed science using Watson was
purportedly refuted by exclusively Li Kiu Xiao, et. al. in Emerging Microbes &
Infections (February 14, 2020) in an article titled, “HIV-1 did not contribute to the

2019-nCoV genome.” But this effort backfired to Xiao et. al.’s discredit.’

 

5 Xiao explained his findings to his local newspaper, The El Paso Herald Post, stating,

“HIV short sequences are very common in nature . . . , and using those sequences to make the
virus infect humans has no scientific basis at all.”

To the contrary, Xiao’s statement contradicted Xiao’s science paper in which his peer-
reviewed article detailed his GenBank discoveries that showed “that the top 100 identical or
highly homologous hits are all from host genes of mammal[s], . . .” Mammals include monkeys,
chimps, and humans. It is widespread knowledge in virology and AIDS science that HIV-1 is
“highly homologous” to the Simian immunodeficiency virus from the chimpanzee (SIVcpz); and
Litton chimpanzees are infamous for having been used to incubate the viruses used in the earliest
hepatitis B vaccine trials in Africa and the U.S. from whence HIV/AIDS emerged.

Xiao also discredited himself and his co-authors when he was quoted as saying, “‘As a
structural virologist, what I have done for the paper is look at the interface between the spike
protein and human ACE2.’ ... ACE2 is a cell surface molecule that serves as an entry point into
human cells for SARS-CoV-2,” The Post clarified. But both publications neglected the fact that
HIV-1 also gains access into human cells by this same ACE2 receptor site!

Finally, Xiao undermined his reliability again when his team’s science paper actually
corroborated Pradhan/Watson’s determinations. Xiao reported, ““The detection of completely
matched sequences of 1 and 2 insertions in only a few HIV-1 strains [compared with the
COVID-19 virus] demonstrated that four insertions are very rare or not present among tens of
thousands of natural HIV-1 sequences.” (Emphasis added.)

That determination and conclusion by Xiao et. al. was virtually identical to Pradhan et.
al’s determination and “surprising” conclusion that although the four (4) HIV-1 attachment

30
Case 2:20-Ccv-00955-JLBaNIPM Document 1. Filed 12/02/20 jab AGe 34 of 90 PagelD 34

125. Most disconcerting, Xiao et. al.’s publication came with gross conflicting
interest that the authors concealed, much like the safety risk of the mRNA
vaccines—PFIZER’s long history of financing Xiao’s University of Texas and
cancer virus studies conducted there. These included researching enzymes active in

cancer induction versus genetic repair.

126. In fact, material to COVID-19 mRNA vaccines and the HIV-1/cancer link,
PFIZER financed the isolation and mass production of the first breast cancer virus

called the Mason-Pfizer Monkey virus.

127. Consequently, PFIZER’s defense against liability for possibly spreading
certain types of cancers through contaminated lab animals, vaccines, and/or blood
supplies may hinge on refuting, censoring or evading science such as what
Pradhan/Watson published evidencing the huge risk to society of lab virus

experiments gone awry.

128. Material here, officials have fraudulently concealed the scientific facts and

high probability that the COVID-19 virus transmits like ‘respiratory AIDS.”

129. In advertising these companies’ COVID-19 “vaccines” as safe, therefore, the

HEARST media, among others, completely concealed or willfully and knowingly

 

protein sequences matched identically or substantially to the spike protein attachment assembly
of SARS-CoV-2, this could not have occurred naturally. It had to have been engineered in a lab.

Xiao et. al., concluded to their own discredit, “This also explains why four insertion
homolog sequences [in the 2019-nCoV genome] could only be independently found in different
HIV-1 genomes. Because of their poor identities to and rareness in the HIV-1 sequences, HIV-1
could not be the [natural] source for those insertion sequences in the 2019-nCoV genome.” In
other words, the sequences had to have been spliced together as Pradhan’s group surmised from
the four (4) different “independently found” HIV-1 gene sequences in different parts of the spike
protein, possibly sourced from different strains of HIV-1.

Xiao et. al. raised two more objections to some of the Pradhan group’s conclusions, but
careful analysis of these added objections shows much the same—corroboration more than
refutation of Pradhan’s censored and falsely discredited publication.

31
Case 2:20-cv-00955-JLBaNIPM Document1 Filed 12/02/20,akRage 35 of 90 PagelD 35

disregarded the substantial risk to society of injecting HIV/AIDS-like spike protein
‘antigens’ into people (especially those with pre-existing medical illnesses or viral

infections such as the flu, or herpes, or Epstein-Barr cancer viruses).

130. Officials concealed the risk of PFIZER and MODERNA’s genetic sequences
recombining with other viruses in humans or the environment, increasing the risk

and likelihood of additional “novel” outbreaks and disastrous pandemics.

D. The Claimed “Safety” and “Efficacy” of Defendants PFIZER and
MODERNA’s “Game Changer”

131. Largely as a result of related AIDS science, and the difficulties in developing
a vaccine to combat the highly unstable (mutagenic) HIV-1 virus, on November 9,
2020, PFIZER and partner BioNTech announced a “game changer” in their fight
against viruses and viral-induced diseases, with their COVID-19 mRNA-based
vaccine candidate, “BNT162b2.”

132. The partnered companies advertised their vaccine against SARS-CoV-2
claiming it “has demonstrated evidence of efficacy . . . a vaccine efficacy rate
above 90%, at 7 days after the second dose, . . . This means that protection is
achieved 28 days after the initiation of the vaccination, which consists of a 2-dose
schedule.”

133. These Defendants added, “As the study continues, the final vaccine efficacy
percentage may vary. The DMC has not reported any serious safety concerns and
recommends that the study continue to collect additional safety and efficacy data

as planned. The data will be discussed with regulatory authorities worldwide.”

134. On July 22, 2020, more than 3 months before PFIZER’s 90% vaccine efficacy

32
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 ,mage 36 of 90 PagelD 36

announcement, the U.S. Department of Health and Human Services and the
Department of Defense (DoD) “announced an agreement with U.S.-based Pfizer
Inc. for large-scale production and nationwide delivery of 100 million doses of a
COVID-19 vaccine in the United States following the vaccine’s successful

manufacture and approval.

135. The agreement also allowed the U.S. government to acquire an additional 500
million doses. . . . The Biomedical Advanced Research and Development
Authority (BARDA), part of the HHS Office of the Assistant Secretary for
Preparedness and Response, collaborated with the DoD Joint Program Executive
Office for Chemical, Biological, Radiological and Nuclear Defense and Army
Contracting Command, to provide $1.95 billion for the production and nationwide
delivery of the first 100 million doses of the vaccine after EUA [Emergency Use
Authorization] or licensure, with the ability to acquire up to an additional 500

million doses.”

_ 136. PFIZER detailed its testing procedure in an attachment linked to its November
9, 2020 press release. This described the trial as “a multicenter, multinational,
Phase 1/2/3, randomized, placebo-controlled, observer-blind, dose-finding, vaccine
candidate—selection, and efficacy study in healthy individuals.” No mention of
“safety” assessment is made in this “Overall Design,” especially for ‘unhealthy

individuals.’

137. “Safety” is mentioned in the PFIZER testing protocol as follows: “The study
consists of 2 parts. Phase 1: to identify preferred vaccine candidate(s) and dose

level(s); Phase 2/3: an expanded cohort and efficacy part... . The study will

33
Case 2:20-Cv-00955-JLBaNPM Document 1 Filed 12/02/20 ak age 37 of 90 PagelD 37

evaluate the safety, tolerability, and immunogenicity of 2 different SARS-CoV-2
RNA vaccine candidates against COVID-19 and the efficacy of 1 candidate [given
in 2 doses (separated by 21 days)” and “At various different dose levels in Phase

1.”

138. Safety measurements, according to the PFIZER/BioNTech protocol, consisted
of “Unplanned Potential COVID-19 Illness Visit[s or] Convelescent Visit[s] if
subjects reported any Adverse Events (AEs).” AE’s were defined as “any abnormal
laboratory test results (hematology, clinical chemistry, or urinalysis) or other safety
assessments (eg., ECG, radiological scans, vital sign measurements). Exacerbation
of a chronic or intermittent preexisting condition including either an increase in

frequency and/or intensity of the condition.”

1. The Defective Safety Trial

139. No information was provided regarding safety monitoring of genetic
mutations, nor potential changes in genetic function, nor co-infecting viral

recombination risks.

140. The trials did not assess the vaccine spike protein function mimicking HIV-1
and increasing transmissibility, for the high probability of prompting new diseases,
like that of the never-before-seen “novel” COVID-19 SARS-coronavirus that

mysteriously emerged.

141. The PFIZER protocol, in fact, makes these unknown risks unknowable by

stating (on p. 72): “Genetics (specified analyses) are not evaluated in this study.”

34
Case 2:20-cv-00955-JLRsNPM Document 1 Filed 12/02/20 pamage 38 of 90 PagelD 38

142. Furthermore, the Phase 1 procedure used “to identify preferred vaccine
candidate(s) and dose level(s)” excluded: “Individuals at high risk for severe
COVID-19, including those with: “* Hypertension * Diabetes mellitus ¢ Chronic
pulmonary disease * Asthma * Current vaping or smoking « History of chronic
smoking within the prior year « Chronic liver disease * Stage 3 or worse chronic
kidney disease (glomerular filtration rate <60mL/min/1.73m2) « Resident in a
long-term facility * BMI >30 kg/m2 « Anticipating the need for
immunosuppressive treatment within the next 6 months [such as AIDS and

hepatitis patients].”

143. In other words, PFIZER’s vaccine selection and dose toleration monitoring,
much like MODERNA’s, was not conducted on persons with those lifestyle risks
and pre-existing medical conditions, leaving a gaping-hole in the provision of
preventative and remedial technologies best filled by an array of anti-oxidants such

as hydroxychloroquine or OxySilver™ with 528.

144. Alternatively, the Phase 3 procedure (wherein the Phase 1-selected vaccines
and dose amounts were tested) permitted patients with the serious pre-existing
medical conditions, and permitted the inclusion of medical patients with a history
of pharmaceutically-managed HIV/AIDS and hepatitis infections, but did not study

these patients for very long.°

 

© The selected “drug substance” code named “BNT162b1” is not actually a “vaccine,” but a
“genetic therapy” according to PFIZER/BioNTech and Nature (September 30, 2020). It was shown
to elicit human antibody and immune cell responses in the targeted Ty1 T-cell colony by
specifically encoding “the trimerized SARS-CoV-2 spike glycoprotein” of the receptor binding
domain called the “RBD antigen.”

In simpler terms, three interconnected copies of the “spike surface glycoprotein” isolated
presumably from the COVID-19 SARS-coronavirus mutant was mass produced with the
understanding that duplicate copies of itself once injected would act as antigens prompting immune

35
Case 2:20-cv-00955-JLBgNPM Document 1 Filed 12/02/20 aa age 39 of 90 PagelD 39

145. This information did not appear in any mainstream media advertisements, nor

were any PFIZER/BioNTech disclaimers on these express risks noticed publicly.

146. Instead, the Defendants disclaimed their public announcements in relevant
part stating: “the BNT162 mRNA vaccine program, and modRNA candidate
BNT162b2 . . . involves substantial risks and uncertainties that could cause actual
results to differ materially from those expressed or implied by such statements.
Risks and uncertainties include[d]” in the Defendants’ reports were extensive, but
neglected any and all potential long-term genetic repercussions risking populations

through new outbreaks or viral recombinations within vaccine recipients.

147. According to the consensus of genetic scientists, one inherent risk recognized
in mRNA genetic therapies is that RNA can perform general recombination of RNA
strands producing new RNA sequences that may activate DNA genes to produce
proteins in and around affected cells, the consequences being unknown, but

potentially cancer-causing.

148. Despite the aforementioned limited COVID-19 safety protocols omitting
long-term impacts on: (a) genetic function; (b) human genome mutations; (c) latent

and “lenti” cancer virus recombinations; (d) potential negative impacts on

 

reactions. The virtual poisoning would subsequently prompt those injected to produce antibodies
through the mRNA’s impact on the subject’s DNA.

Furthermore, “The antigen-encoding RNA contains sequence elements that increase RNA
stability and translation efficiency in human dendritic cells.” Jd.) As simplified in Wikipedia,
“Dendritic cells (DCs) are antigen-presenting cells (also known as accessory cells) of the
mammalian immune system. Their main function is to process antigen material [in this case, the
PFIZER/MODERNA mass produced] mRNA and present it on the cell surface to the T cells of the
immune system.”

36
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 sabe AGE 40 of 90 PageID 40

immunological competence and disease resistance among individuals who are
medically-compromised; and (e) environmental risks to emerging viruses and
insect vectors, the Defendants and/or their media partners and advertisers simply
publicized these vaccines will be approved by the FDA because the safety and

efficacy data collected is reliable.

2. False Safety Assurances

149. Samples of the Defendants’ advertisements and/or media representations
made by the Defendants’ agents in the aforementioned pharmaceutical enterprise
are provided in the following pages, showing subtle to more obvious safety
assurances and/or persuasive messages conditioning the public to trust the safety of
the PFIZER and MODERNA COVID-19 vaccines in anticipation to their “Warp
Speed” approval by the FDA.

150. Examples of false and misleading statements made by Defendants’

advertisers, including government officials, in the samples reprinted below include:

a) Dr. Fauci on WebMD stated his confidence that the PFIZER
vaccine would reach the “required safety milestone” which is a bar that Fauci knew
was set so Jow that it neglected “Genetics (specified analyses)” “not evaluated in
this study,” according to the trial Protocol that Fauci undoubtedly was required to
read prior to making that statement.

b) “We look forward to sharing additional efficacy and safety data
generated from thousands of participants in the coming weeks” Anthony Bourla
falsely and misleadingly stated knowing that the company had not yet released any
“safety data” to the media.

c) Mr. Bourla and his media also neglected to disclose that the vaccine

37
Case 2:20-cv-00955-JLRaNPM Document 1 Filed 12/02/20 age 41 of 90 PagelD 41

recipients were the ones first and foremost monitoring and recording without
medical training the adverse events (“AEs”) over the short term, and not long-term
whereby even if recipients developed diseases (i.e., severe adverse events or
“SAEs”) no one could certifiably ascribe ‘cause-and-effect.’ Thus, Mr. Bourla’s
statement of “sharing addition safety data in the coming weeks” is a material
misrepresentation. Thus, the statement implies the safety of the vaccine produced
by the company that was not known at that time, nor might ever be learned under
the limited “safety protocol.”

d) The PFIZER websites’s advertisement deceptively states: “we are
committed to helping keep people safe” yet fails to encourage readers to boost their
natural immunity using widely available nutritional anti-oxidants.

e) NBC News published a feature article on November 23, 2020
targeting Blacks, headlined: “Black doctors endorse taking ‘safe and effective’
COVID-19 vaccine” despite having no actual knowledge the subject vaccines were
safe. “Respect for our Black bodies and our Black lives must be a core value for
those who are working to find the vaccine,” the PFIZER-partnering network
advertised.

f) iHeart Radio also advertised falsely Albert Bourla’s statement on
November 20, 2020, “[W]e now have a more complete picture of both the efficacy
and safety profile of our vaccine. . .” To be accurate, the incomplete picture of both
the efficacy and safety profiles were fraudulently concealed by Bourla and the
Defendants’ allied advertisers.

 

7 Florida law recognizes that fraud can occur by omission, and places on one who undertakes to
disclose material information a duty to disclose that information fully. Gutter v. Wunker, 631
So.2d 1117, 1118-19 (Fla. 4th DCA 1994), cited in Pitts Sales, Inc. v. King World Productions,
Inc., 383 F. Supp. 2d 1354 - Dist. Court, SD Florida 2005.

38
Case 2:20-cv-00955-JLB,NPM Document 1 Filed 12/02/20 .Page 42 of 90 PagelD 42

   

nary —“e “a 7 a “ Bye x
€ xX & DO BW Ot mttesswwwenn.com/2020/1) 150K |) YY +e#w O88 ® ¢ :
<t Most Visited @ Mawail Mortgage Le. Getting Started PE} News Qh BIDEN ANTIFA CON

EM heatth *LIVETV @ =

Pfizer and BioNTech say final analysis shows
coronavirus vaccine is 95% effective with no safety
concerns

By Maggie Fox and Amanda Sealy, CNN

© Updated 12:53 PM ET, Wed November 18,

2020

oe)
« A

+:

(

 

(CNN) — A final analysis of the Phase 3 trial of Pfizer's coronavirus
vaccine shows it was 95% effective in preventing infections, even in
older adults, and caused no serious safety concerns, the company
said Wednesday.

The company counted 170 cases of coronavirus infection among

sam *
Case 2:20-cv-00955-JLB2NPM Document 1 Filed 12/02/20 Page 43 of 90 PagelD 43

ween ;

ee

= WebMD
ADVERTISEMENT

Immune support so your

whole family can thrive.

 

 

November 12, 2020 -- if the new coronavirus vaccine developed by Pfizer is approved by the FDA,
Anthony Fauci, MD, the director of the National Institute of Allergy and Infectious Diseases, said he
will take it.

Fauci added that he trusts Pfizer and the FDA and has confidence in the vaccine’s approval.
“I’m going to look at the data,” he told MSNBC on Tuesday. “But | trust Pfizer. | trust the FDA.”

On Monday, Pfizer and BioNTech announced that their vaccine candidate has 90% efficacy and
appears to keep 9 out of 10 people from getting COVID-19. The companies plan to submit data to the
FDA for emergency use authorization as soon as Clinical trials reach the “required safety milestone,”
which is expected to occur in the third week of November.

“We look forward to sharing additional efficacy and safety data generated from thousands of
participants in the coming weeks,” Anthony Bourla, the CEO and chairman of Pfizer, said in a
Statement.

An external, independent Data Monitoring Committee examined the data on Nov. 8, the companies
said, Now scientists at Pfizer will look at the data and analyze it, Fauci told MSNBC, which will then go
to the FDA, where independent scientists will review the data and consult their own an advisory
committee about whether to allow the vaccine to be used. .
Case 2:20-cv-00955-JLBeNPM Document 1 Filed 12/02/20 .Page 44 of 90 PagelD 44

 

€3¢9@ OD @Y) htos/wwnpfizercomneaithicoronavius wm «OY +# O88 oe

SF Mos Vetted G) HawaiiMortgage Le. QB Gerting Started fap vews fh) SOEN ANTIFA.CON.

YOURHEALTH OQURSCIENCE OURPEOPLE OURPURPOSE
OUR PRODUCTS

 

YOUR HEALTH / Coronavirus disease (COVID-19)

CORONAVIRUS DISEASE (COVID-19)
RESOURCES

While we continue to see the devastating impact of the coronavirus pandemic around the world, we

are committed to helping keep people safe and informed. Learn about SARS-CoV-2, the virus that

causes COVID-19; what you can do to stay safe and prevent the spread; and our scientific efforts that
we hope will help bring an end to the current global health crisis.

 

HOW FOCUSING OUR VACCINE
PFIZER IS ON THE VACCINE MAKER
RESPONDIN( SCIENCE®  EFFORTS® PLEDGE ®

Pfizer and BioNTech to Submit Emergency Use Authorization Request Today to the U.S. FDA for
COVID-19 Vaccine

40
 

() () Pana J Or 90 Pangall) 4

at NEWS 2020 ELECTION CORONAVIRUS USNEWS OPINION BUSINESS WORLD

Black doctors endorse taking ‘safe and effective’
eee SLSR Tee [a :)

"Respect for our Black bodies and our Black lives must be a core value for those who are working to

find the vaccine,” a group of Black doctors wrote in an open letter.

Nov. 23, 2020, 12:40 PM EST

By Randi Richardson

Eight prominent Black doctors wrote a “love letter to Black America"
to encourage people to get the Covid-19 vaccine once it becomes
available.

A significant proportion of Black Americans said in an Axios/Ipsos
poll in August that they were unlikely to get the first-generation
Case 2:20-cv-00955-JLBSNPM Document 1 Filed 12/02/20 Page 46 of 90 PagelD 46

@ iHeartRADIO For You YourLibrary lL
Pfizer To Apply For
Emergency Authorization
For Their COVID-19 Vaccine

Novo 20 2020 GOGO :

 

“Our work to deliver a safe and effective vaccine has
never been more urgent, as we continue to see an
alarming rise in the number of cases of COVID-19
globally," Pfizer CEO Albert Bourla said.

"Filing in the U.S. represents a critical milestone in our
journey to deliver a COVID-19 vaccine to the world and
we now have a more complete picture of both the
efficacy and safety profile of our vaccine, giving us
Case 2:20-cv-00955-JLBsNPM Document1 Filed 12/02/20 Page 47 of 90 PagelD 47

SR (ote Te ENTS
eos Vs 18) |

- IN THE UNITED STATES
i toanmercs:
.1 11,383,703
MTS

948.9 reve) -

hd Y!

bee ea

CNN ELECTORAL MAP

RESLae

270 HELOED 10 WN

i | ni!

CORONAVIRUS PANDEMIC a Li

PFIZER: COVID-19 VACCINE IS SAFE AND 95% EFFECTIVE ¢€

Colley will seek FDA emergency use authorization within days % TEN
IRDERS FOR JET DURING THAT TIME COULD MAKE IT AMONG MOST EXPENS NEWSP

Che New ork Cimes

 

New Pfizer Results: Coronavirus
| Vaccine Is Safe and 95% Effective

 

 

id o id 4) RHP eee

 
Case 2:20-cv-00955-JLB,NPM Document1 Filed 12/02/20 _Page 48 of 90 PagelD 48

 

Y4aHENRY SCHEIN |

 

MEDICAL

(0 Within items Purchased

Create an Online Account

 

  

aN hy by
Learn to Safely Reopen Your Practice

Reopening for business means reopening safely. To ensure it is safe for your
community to reopen, the White House has established three gating criteria your
community must meet. Once meeting the criteria~related to reported
coronavirus symptoms, cases, and hospital-care incidents~reopening will occur
in phases, prioritizing business posing the lowest risk of infection for their
employees and customers.

Phase One allows medical practices in states and regions satisfying the gating
Criteria to resume providing non-emergent surgical, chronic disease, and
preventive care-Dut only as clinically appropriate, and on an outpatient basis, at

CMS Recommendations

 

sae Ura ee kOe LiCl

Reopen with
Confidence and
Compliance

We can help you navigate the
rules and protocols for safely

reopening your practice. To
connect with one of our sales
consultants, please fill out the
form below.

Namo *
 

Case 2:20-cv-00955-JLB,NPM Document 1 Filed 12/02/20 Page 49 of 90 PagelD 49

WebMD SIGN IN ae |

ADVERTISEMENT

Immune support so your
whole family can thrive. “ses,

 

Pfizer Starts Clinical Trials of COVID-19 Vaccine

By Kathleen Doheny

 

May 7, 2020 - Today in the world of coronavirus news -

Pfizer has launched a phase 1/II clinical trial for a vaccine for COVID-19. It is collaborating with an
immunotherapy company, BioNTech, and testing four different vaccine candidates at once, the
company says.

It expects to produce millions of vaccine doses yet in 2020.

The platform under study is similar to the one used by Moderna, which hopes to begin a phase II
study by the summer.

According to Pfizer, the dosing of the first group of volunteers was done in Germany last week. Stage 1
of the phase |/II trial in the U.S. will enroll up to 360 healthy people in two age groups, 18-55 and
65-85. Older adults will be immunized once a safe a dose level is established. Sites include NYU and
the University of Maryland. Enrollment is scheduled to begin at the University of Rochester and
Cincinnati Children's Hospital soon.

These types of vaccines use messenger RNA to convey genetic information to the body's cells. Once
mRNA in a vaccine is in the cell, the cells can translate this genetic information to create an immune
response.

44
Case 2:20-cv-00955-JLBsNPM Document1 Filed 12/02/20 jabeage 50 of 90 PagelD 50

i) A May 7, 2020 WebMD article deceptively stated: “According to Pfizer, .
. . [o]lder adults will be immunized once a safe dose level is established. Sites
include NYU. . . .” In fact, the purported “safe dose level” allegedly to be
established by NYU et. al. along with the number and amount of vaccines
required based on the “phase I/II trial” precluded elderly citizens with pre-existing
medical conditions, and therefore subsequent injections in this group had no valid
scientific bases upon which to inform such persons adequately regarding their

safety in taking the mRNA vaccines.

151. The PFIZER and MODERNA COVID-19 testing protocols especially
precluded patients with pre-existing medical conditions, HIV and hepatitis B
infections, and lifestyle risks of cigarette smoking and vaping during the Phase 1

and Phase 2 trials in which dose tolerance and number of injections was

established.

152. Given the aforementioned restricted knowledge and restricted involvement of
human subjects with pre-existing medical conditions and lifestyle risks, the
advertisers could not assure COVID-19 vaccine safety. Nor did they address the
potential long-term impacts on these patients’ whose illnesses might be

aggravated by the mRNA injections potentially causing death proximal to the

genetic challenge, all presumably dismissed as unprovable or ‘unlikely.’

153. This deficiency is especially noteworthy due to the pattern-and-practice of
these Defendants and their advertisers’ cases of alleged fraud, litigating for years

in denial of toxic reactions and deadly outcomes from their consumables.

45
Case 2:20-cv-00955-JLBsaNPM Document 1 Filed 12/02/20 Rage 51 of 90 PagelD 51

154. Consequently, pursuant to safety representations and insinuations, especially
in these experimental groups at heightened risk, the omission of public
information by the Defendants regarding these risks hinders ‘informed consent.’
Across the population, citizens may be subjected to unprecedented risks,
especially because these are not typical “vaccines.” The MODERNA and PFIZER
vaccines are openly acknowledged “genetic therapies” upon which no general
agreement or even scientific consensus has been, or even can be, established at

this time or perhaps any time during the coming years.
E. BioPharma and FDA Misapprehended Representations

155. On September 8, 2020, “BIOPHARMA LEADERS?” issued a false and
misleading joint press release making the following representations to assure the

public of the safety of the COVID-19 vaccines:

The safety and efficacy of vaccines, including any potential vaccine for COVID-19,
is reviewed and determined by expert regulatory agencies around the world, such as
the United States Food and Drug Administration (FDA). FDA has established clear
guidance for the development of COVID-19 vaccines and clear criteria for their
potential authorization or approval in the US. FDA’s guidance and criteria are based
on the scientific and medical principles necessary to clearly demonstrate the safety
and efficacy of potential COVID-19 vaccines. More specifically, the agency
requires that scientific evidence for regulatory approval must come from large,
high quality clinical trials that are randomized and observer-blinded, with an
expectation of appropriately designed studies with significant numbers of
participants across diverse populations. (Emphasis added.)

156. In contrast to these misrepresentations, not valid misapprehensions, the FDA
does not “clearly demonstrate the safety and efficacy of potential COVID-19 vaccines.”
That work is left to the drug makers, as can be known by the FDA’s issued and

standard notice of 2011 that continues to the time of this filing. It states in relevant

46
Case 2:20-cv-00955-JLBgNPM Document 1 Filed 12/02/20 age 52 of 90 PagelD 52

parts:

e The United States’ long-standing vaccine safety system ensures that vaccines are as
safe as possible. As new information and science become available, this system is, and
will continue to be, updated and improved.

eThe U.S. Food and Drug Administration (FDA) ensures the safety, effectiveness, and
availability of vaccines for the United States. Before the FDA licenses (approves) a
vaccine, the vaccine is tested extensively by its manufacturer. FDA scientists and
medical professionals carefully evaluate all the available information about the
vaccine [provided by the drug developer] to determine its safety and effectiveness.
eAlthough most common side effects of a vaccine are identified in studies before the
vaccine is licensed, rare adverse events may not be detected in these studies. Therefore,
the U.S. vaccine safety system continuously monitors for adverse events (possible side
effects) after a vaccine is licensed. When millions of people receive a vaccine, less
common Side effects that were not identified earlier may show up.

Prelicensure: Vaccine Safety Testing |The U.S. Food and Drug Administration (FDA)
must license (approve) a vaccine before it can be used in the United States. FDA
regulations for the development of vaccines ensure their safety, purity, potency, and
effectiveness. Before a vaccine is approved by FDA for use by the public, results of
studies on safety and effectiveness of the vaccine are evaluated by highly trained FDA
scientists and doctors. FDA also inspects the vaccine manufacturing sites to make sure

they comply with current Good Manufacturing Practice (CGMP) regulations. (Emphasis
added.)

157. Accordingly, the FDA will not be checking for “Genetics (specified
analyses)” “not evaluated in this study” if and when it certifies the COVID-19

vaccine’s “safety.”

158. Nor will the long-term medical and hereditary consequences be known; nor

the potential impact on future generations.

F. Tortious Interference by Coordinated Censorship Accommodating
Defendants’ Unfair and Deceptive Trade

159. On-or-about August 9, 2020, Facebook terminated the Plaintiff's account that
had been engaged by 5,000 subscribers after HOROWITZ exposed the safety risks
associated with Johnson & Johnson’s COVID-19 vaccine prepared with altered

47
Case 2:20-cv-00955-JLBaNPM Document 1. Filed 12/02/20 ~Rage 53 of 90 PagelD 53

adenovirus “vectors” derived from monkey or gorilla feces.

160. On November 16, 2020, Robert F. Kennedy, Jr.’s Children’s Defense Fund
published an article detailing the declaration of “cyber war” in the U.S. and U.K.
to “quash vaccine hesitancy” by ‘neutralizing’ publishers voicing concerns about

the safety of COVID-19 vaccines in preparation for mass inoculations.

161. The Kennedy article referenced a related publication in The Guardian that
stated: “America’s ‘anti-vaxxer movement’ would pose a threat to national
security in the event of a ‘pandemic with a novel organism,’ an FBI-connected
non-profit research group warned last year, just months before the global

coronavirus pandemic began.”

162. That statement, being contemporaneous with the October 2019 Event 201
coronavirus pandemic “exercise,” further evidences a coordinated commercial
enterprise that includes the military and intelligence communities in committing
Constitutional violations against the class of citizens, including religious persons,

all smeared as “anti-vaxxers.”

163. The un-American covert counter-intelligence program was allegedly
administered by the CIA and Britain’s GCHQ in efforts “to silence independent
journalists who raise legitimate concerns over pharmaceutical industry corruption
or the extreme secrecy surrounding state-sponsored COVID-19 vaccination
efforts, now that Pfizer’s vaccine candidate is slated to be approved by the U.S.
Food and Drug Administration (FDA) by month’s end,” The Guardian reported.

164. On January 22, 2020, as fears of COVID-19 were exploding along with

48
Case 2:20-Ccv-00955-JLBgNPM Document 1 Filed 12/02/20 kage 54 of 90 PagelD 54

media interest in PFIZER and MODERNA’s mRNA vaccines, the leading
organization influencing media censorship and pro-vaccination propaganda, the

Poynter Institute, received a large financial investment from Facebook.

165. This partnership developed the Media Wise Voter Project acting to influence

young minds, especially among minority populations.

166. MediaWise advertised itself as “a digital information literacy initiative led by
the Poynter Institute in partnership with the Stanford University .. . and funded by
Google.org (2018-2020).”

167. The expressed purpose of this enterprise is to “teach 1 million American
teenagers to tell fact from fiction online with half coming from underserved or

low-income communities.”

168. In the domain of vaccinology, this pharmaceutical enterprise, or alleged
‘protection racket,’ discredits vaccine ‘hesitancy’ and spins facts to develop a
‘general consensus’ or ‘general agreement’ of the safety and efficacy of vaccines
despite the censorship of alternative science; and despite such critics and

‘skeptics’ publications being laden with serious omissions and misrepresentations.

169. The objective and impact of this mass persuasion enterprise establishes the
consensus upon which regulatory and legal policies impacting the pharmaceutical
industry may be influenced under the precedent established in Jacobsen v.
Massachusetts 197 U.S. 11 (1905). "A common belief, like common knowledge,

does not require evidence to establish its existence, but may be acted upon without

49
Case 2:20-cv-00955-JLB4NPM Document1 Filed 12/02/20 ,»Rage 55 of 90 PagelD 55

proof by the legislature and the courts. .. .”8

170. These facts, therefore, raise critical questions of law and fact impacting

public health, public safety, and public policy.

171. On November 17, 2020, the U.S. Senate Judiciary Committee grilled
Facebook and Twitter CEOs, Mark Zuckerberg and Jack Dorsey, respectively,
pursuant to anti-trust and political censorship activities exceeding their licenses.
Sen. Josh Hawley asked Mr. Zuckerberg (@ 2:45:56) “I want to start by talking
about an internal platform called ‘Tasks’ that Facebook uses to coordinate
projects, including censorship. . . . Facebook censorship teams communicate with
their counterparts at Twitter and Google [with . . .] censorship input from Google
and Twitter as well. . . . “effectively coordinating their censorship efforts. . . . Mr.
Zuckerberg, let me just ask you directly under oath now, does Facebook
coordinate its content moderation policies or efforts in any way with Google or

Twitter?”

 

® The presumption established from Jacobsen, encouraging the Defendants’
pharmaceutical-favoring social-engineering enterprise that depends on the media and mass
persuasion encouraging vaccinations, in the words of the Supreme Court, actualizes “[t]he
common belief. . . that [vaccination] has a decided tendency to prevent the spread of this fearful
disease and to render it less dangerous to those who contract it. While not accepted by all, it is
accepted by the mass of the people, as well as by most members of the medical profession. It has
been general in our State and in most civilized nations for generations. It is generally accepted in
theory and generally applied in practice, both by the voluntary action of the people and in
obedience to the command of law. Nearly every State of the Union has statutes to encourage, or
directly or indirectly to require, vaccination, and this is true of most nations of Europe. . . .”

A distinguishing cause of action in this case does not contest the value of vaccinations
that may be unsafe, but rather the deprivation and obstruction of free trade precluding public
knowledge and use of safer alternative products, such as with OxySilver™ with 528, whereas the
general acceptance or ‘common belief’ of beneficial utility is disparaged, concealed, and
discouraged unlawfully.

50
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 «Rage 56 of 90 PagelD 56

172. Zuckerberg admitted (02:47:11), “Senator, we use the Task system . . . for
people coordinating all kinds of work across the company. ... We do coordinate

on and share signals on security related topics. . . .”

173. Sen Hawley continued, “I’m talking about content moderation, I’m talking
about individuals, websites, hashtags, phrases to ban. . .. How many items on the
Task platform reflect that Facebook, Twitter, and Google are sharing information
about websites or hashtags or platforms that they want to suppress? . . . Senator
Cruz and Senator Lee both asked you for lists of individuals, websites, entities
that have been subject to content moderation. ... Mr. Zuckerberg, tell me about
Sentra. What is the Facebook internal tool called Sentra? ... Mr. Zuckerberg, how
many accounts in the United States have been subject to review and shut down

through Sentra?

174. Mr. Zuckerberg refused to answer, or said he did not know the answer, and

would need to research the answers and get back to Sen. Hawley.

175. Senator Ernst continued the interrogation (@ 03:34:28). He asked Mr.
Zuckerberg, “Do you have concerns about your ability to monitor disinformation .
..” Mr. Zuckerberg replied, “In terms of assessing what is misinformation, I think
it’s important that we don’t become the deciders on everything that is true or false
ourselves, which is why we’ve tried to build a program of independent fact
checkers that we can work with on this, and those fact checkers are accredited not
by us but by the independent Poynter Institute for journalism as part of the

international fact-checking network, . . .” (Emphasis added.)

51
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 ,Rage 57 of 90 PagelD 57

176. This ‘new discovery’ of Facebook’s reliance on the “Poynter Institute,” and
aforementioned publishing operations of the McCrystal Group/Crosslead/First
Data/KKR/WebMD etc, all targeting, smearing, and censoring vaccination risk
analysts and public protection advocates, compounds evidence of the Defendants’
leadership within the alleged ‘pharmaceutical syndicate’ and ‘protection racket’
committing multiple torts and crimes (including unfair and deceptive trade) under
the guise of ‘public health,’ U.S. National Security, and “Section 230” that

protects the alleged racket against liability.

177. On February 1, 2019 the Poynter Institute made known that “Snopes.com,”
an entity that had also libeled HOROWITZ in 2016 by misrepresenting the
Plaintiffs research and publications to discredit both, acted as the “fact-checker”

for Facebook as well as Poynter.

178. Facebook paid Snopes.com $100,000.00 “for participating in the partnership”

Poynter revealed.
VI. CLAIMS
COUNT I
VIOLATION OF

Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA)
Stat. § 501.202 (based on the FTC ACT 15 USC §45)

Making False Claims of “Safety”

179. Plaintiff realleges and incorporates the allegations of Paragraphs 1 through 38
(identifying the Parties’ interests) and 145 and 150 (pursuant to alleged false

52
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 paweage 58 of 90 PagelD 58

claims of “safety”) as though fully set forth herein, and sues all Defendants for
violations of FDUTPA and the FTC Act.

180. Stat. § 501.202 (and FTC Act, 15 U.S.C. § 52) prohibits “unfair or

deceptive acts or practices in or affecting commerce.”

181. In order for a consumer to claim damages under FDUTPA, they must prove

three elements: (1) a deceptive act or unfair practice; (2) causation; and (3) actual
damages. Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006).

182. A plaintiff must not only prove that the conduct complained of was unfair,
unconscionable, or deceptive, but also that it suffered actual damages, proximately
caused by the unlawful conduct. Jn re Florida Cement and Concrete Antitrust
Litigation, 746 F. Supp. 2d 1291, 1321 (S.D. Fla. 2010).

183. Alternatively, if a consumer is seeking injunctive relief, instead of damages,
the consumer is not required to prove the deceptive act or unfair practice caused a
loss. Fla. Stat. § 501.211(1); see also Kelly v. Palmer, Reifler, & Assocs., P.A., 681
F, Supp. 2d 1356, 1365-66 (S.D. Fla. 2010).

184. Misrepresentations or deceptive omissions of material fact constitute

deceptive acts or practices prohibited by the FDUTPA.

185. FDUTPA and the FTC Act prohibits the dissemination of any false
advertisement in or affecting commerce for the purpose of inducing, or which
is likely to induce, the purchase of food, drugs, devices, services, or

cosmetics.

33
Case 2:20-Cv-00955-JLBgNPM Document 1. Filed 12/02/20 drage 59 of 90 PagelD 59

186. For the purposes of FDUTPA and the FTC Act, PFIZER and
MODERNA COVID-19 vaccines are classified as “drugs,” while the

Defendants refer to them as “genetic therapies.”

187. Despite PFIZER and MODERNA referring to their mRNA COVID-19
“vaccines” as “genetic therapies” their Phase 1, 2 and 3 safety and efficacy
protocols and trials omit/neglect any analysis of the genetic impact, acute or
long-term, of injecting the messenger RNA (mRNA) trivalent molecule
largely comprised of AIDS-virus spike-protein genes into human bodies.
Again, the PFIZER protocol states (p. 72): “Genetics (specified analyses) are not
evaluated in this study.”

188. This defect in the study design coupled with false advertisements
conceals risks of the mRNA “genetic therapy” being intertwined with four
scientifically-determined genes (proximal to those of HIV-1/AIDS in the
spike protein assembly of the pandemic SARS-coronavirus recombinant
according to Pradhan et. al.) that may cause genetic mutations defrauds
consumers whose ‘informed consent’ is precluded by the material

concealments.

189. Defendant PFIZER misrepresented, directly and expressly, that the
PFIZER mRNA vaccine trials showed “no serious safety concerns.” This
advertisement was published without examining genetic function, or even
long-term genetic alterations in humans, genetic recombinations of viruses, or
genetic illnesses that are likely to result from the “genetic therapy” to the test

subjects, and potentially even their offspring.

54
Case 2:20-cv-00955-JLBgNPM Document 1 Filed 12/02/20 ,Bage 60 of 90 PagelD 60

190. Defendants have misrepresented expressly or by implication, directly or
indirectly through their agents or advertisers, that the PFIZER/MODERNA

mRNA vaccine trials:

191. A. showed “no serious safety concerns;” whereas the PFIZER and
MODERNA protocols neglected the reasonable genetic safety studies
required to assure the public that injecting mRNA and its expected impacts
on host DNA is “safe”;

192. B. neglected quantifying anticipated genetic alteration(s) or
stimulation(s) of lentiviruses residing in humans (i.e., latent RNA tumor
viruses with long incubation periods, like HIV/AIDS ‘retroviruses,’ or other
viruses that may cause damaging genetic expressions when DNA becomes

impacted or infected;

193. C. neglected medically-compromised people who were precluded from
Phase 1 of the trails that established the dosage, number of injections, and
timing of the injections; thus (without such data) mass vaccinations
impacting these populations at higher risk of illness precludes providing valid
safety assurances; neglecting acquiring valid ‘informed consent’ from study

participants due to the aforementioned neglect; and

194. D. misrepresented the vaccines as having been proved ‘safe enough’ for
the FDA to certify, prompting mass distribution of the vaccines represented

as having “no serious safety concerns.”

195. The representations set forth in Paragraphs 68 thru 69 are false or

misleading, or were not substantiated at the time the representations were

55
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 ,.Rage 61 of 90 PagelD 61

made; and therefore the making of the representations as set forth in
Paragraph 150 of this Complaint constitutes a deceptive act or practice; and
the making of false advertisements inferring these vaccines’ “safety” in or

affecting commerce, violates FDUTPA and the FTC Act.

CONSUMER INJURY

196. Consumers have suffered and will continue to suffer injuries as a result of

Defendants’ false safety assurances in violation of the FTC Act.

197. At this early time, PFIZER and MODERNA have reported mild injuries to

vaccine trial subjects. Substantial injuries, however, are anticipated.

198. In addition, Defendants have been unjustly enriched as a result of their false

statements or advertisements inferring the safety of the MODERNA and PFIZER
COVID-19 vaccines.

199. Absent injunctive relief by this Court, Defendants are likely to continue to
defraud and injure consumers, reap unjust enrichment, harm the public interest,

and also damage, dominate, and destroy competitors’ commerce.

COUNT If

VIOLATION OF
Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA)
Stat. § 501.202 (based on the FTC ACT 15 USC §45)

Failure to Disclose Material Connections with Endorsers

200. Plaintiff realleges and incorporates the allegations of Paragraphs 27; 36-41
and 81-112 (identifying the Parties’ interests and endorsers), and 136 through 158

56
Case 2:20-cv-00955-JLBgNPM Document 1 Filed 12/02/20 page 62 of 90 PagelD 62

(pursuant to the endorsers making false claims or insinuations of “safety”) as

though fully set forth herein.

201. In numerous instances in connection with the advertising, marketing,
promotion, and offering for sale the subject vaccines to the federal
government and to private companies and persons, Defendants have
represented, directly or indirectly, expressly or by implication, that the
vaccines are endorsed by highly-regarded medical doctors, and/or well-
informed government officials. The PFIZER and MODERNA COVID-19
vaccine advertising cited in Paragraphs 136 through 158 reflect such deceptive

opinions.

202. In numerous instances in which Defendants have made the safety
representations set forth in Paragraphs 136 through 158 of this Complaint, the
Defendants have failed to disclose, or disclosed inadequately to consumers,
that the consumer endorsers appearing in their advertising had material

connections and/or conflicting interests in the Defendants’ enterprise.

203. Specifically, Defendants PFIZER and MODERNA did not disclose that
the consumer or government endorsers were compensated in connection with
their endorsement, or received pecuniary benefits from their endorsements;
and some of the consumer or governmental endorsers were investors,
stockholders, co-owners, co-patent-holders, or professionally and/or

commercially associated with other employees, owners, or major

stockholders in PFIZER and/or MODERNA.

A. Dr. Fauci: A Prime Example

37
Case 2:20-cv-00955-JLRgNPM Document 1 Filed 12/02/20 aage 63 of 90 PagelD 63

204. A prime example is Dr. Anthony Fauci, seen promoting the PFIZER
vaccine as shown in Paragraph 150, Dr. Fauci is identified in the
advertisement as a leading governmental endorser of PFIZER and
MODERNA vaccines.

205. Dr. Fauci is also a co-patent holder on technology that may very well be
used by MODERNA that is in the business of manufacturing mono-clonal
antibodies, and vaccines that target cells to produce those antibodies, that
may be used to fight HIV/AIDS and COVID-19.

206. Dr. Fauci’s Patent number: 6911527, regards “HIV related peptides”
involved in the manufacturing and therapeutic utility of the PFIZER and
MODERNA COVID-19 vaccines, as detailed in Paragraphs 120 thru 124, and
below in Paragraphs 208 thru 215.

207. Moreover, although Dr. Fauci denies or conceals these facts, he is well aware
that the COVID-19 virus is widely recognized in the scientific community as being
a “lab virus” recombinant, (what Dr. Fauci has called a “reassortment”) that is
highly transmissible because it contains four (4) genes from the AIDS virus that
comprise a large part of the attachment protein called the “spike protein” or “S

protein.”

208. Much like Dr. Fauci concealed his conflicting commercial interests as a co-
patent holder in this technology, he has similarly concealed the COVID-19 virus
and disease’s relationship to HIV/AIDS science foundational to PFIZER and
MODERNA’s mRNA vaccines that target immune cells using the same or similar
“spike protein” comprised substantially of HIV-1 genes (as addressed in
Paragraphs 104 thru 106).

58
Case 2:20-cv-00955-JLB;NPM Document1 Filed 12/02/20 _Page 64 of 90 PagelD 64

209. Moreover, the way in which PFIZER and MODERNA’s COVID-19 vaccines
work is by using those same four (4) gene sequences in the “spike protein” similar

to the way HIV-1 works in the disease transmission system.

210. Additionally similar is the way in which PFIZER and MODERNA’s mRNA
vaccines work by attaching to the same ACE2 receptor site in the human immune

cell that HIV-1 attaches to using the very similar S protein.

211. Evidencing conflicting interests, Dr. Fauci’s patent Abstract reads:

This invention is the discovery of novel specific epitopes [i.e., surface
antigen such as the “S protein”] and antibodies associated with long-
term survival of HIV-1 infections. These epitopes and antibodies have
use in preparing vaccines for preventing HIV-1 infection or for
controlling progression to AIDS.

212. The same may be said of PFIZER’s
and MODERNA’s mRNA vaccines.

Moderna (mRNA-1273)

Lipid 213. A recent series of studies at
nanoparticle
: MODERNA proved promising using the
same mRNA approach used to combat

ow ™ ay, HIV/AIDS. “[W]hat Moderna is attempting
77-282 Ere ..: . .
a to do is to devise a vaccine that 'educates' the

peal &
ae

immune system to recognize both the broadest

Platform: LNP-encapsulated
mRNA encoding S protein possible number of variants of HIV, and the
parts of them that are most universal,”
MODERNA explained.

214. Finally, in-so-far-as conflicting interests defrauding the public, Dr. Fauci
directed the National Institute for Allergies and Infectious Diseases (“NIAID”) that
largely funded MODERNA’s novel mRNA vaccine research and developments.

59
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 mage 65 of 90 PagelD 65

215. In summary, Dr. Fauci holds several concealed conflicting interests

as an individual who is covertly compensated for endorsing the subject
vaccines by speaking at conferences and through the media, benefitting all of
the Defendants.

216. Furthermore, it is public knowledge that additional financing for
MODERNA’s research and vaccine development has come from the
MicroSoft charity, The Bill & Melinda Gates Foundation, with MicroSoft
being the “MS” in MSNBC that Paragraphs 111 thru 112 and 186 ties not only
to the coronavirus predictive programming “Event 201,” but also to

NBC/Comcast allied with HEARST and MSNBC’s safety misrepresentations.

217. These facts would be material to consumers in evaluating media
messaging and officials’ endorsements for COVID-19 vaccines in connection
with state and federal governments’ policies, and/or decisions to receive or

purchase these products.

218. Defendants’ failure to disclose or disclose adequately the material
information described in Paragraphs 139 thru 154, above, in-light-of the false
safety representations described in Paragraphs 136 thru 158 above, constitutes
a deceptive act or practice in violation of FDUTPA and the FTC, 15 U.S.C. §
45(a).

CONSUMER INJURY
219. Consumers have suffered and may suffer more substantial injuries as a result
of Defendants’ false safety messaging broadcast by endorsers with concealed

conflicting interests, in violation of the FTC Act.

60
Case 2:20-cv-00955-JLBgNPM Document 1. Filed 12/02/20 age 66 of 90 PagelD 66

220. In addition, Defendants have been unjustly enriched as a result of advertising

and inferring safety of the MODERNA and PFIZER COVID-19 vaccines without

valid science.

221. Absent injunctive relief by this Court, Defendants are likely to continue to
defraud and injure consumers by this tort, and reap unjust enrichment, harm the

public interest, and also damage, dominate, and destroy competitors’ commerce.

COUNT Il

VIOLATION OF
Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA)
Stat. § 501.202 (based on the FTC ACT 15 USC §45)

Making False Claims of COVID-19 Vaccine “Efficacy”

222. Plaintiff realleges and incorporates the allegations of Paragraphs 1 through 38
(identifying the Parties,’ advertisers, and endorsers), and 27; 36 thru 41 and 131
thru 138 (pursuant to the Defendants’ and endorsers’ false claims of “efficacy”) as
though fully set forth herein.

223. Additionally deceptive is the widely publicized promotions that the PFIZER
“[v]accine candidate was found to be more than 90% effective in preventing
COVID-19 in participants without evidence of prior SARS-CoV-2 infection in the

first interim efficacy analysis.”

224. In fact, according to the published PFIZER protocol and press release, the
“first interim efficacy analysis” occurred “at 7 days after the second dose. This
means that protection is achieved 28 days after the initiation of the vaccination,
which consists of a 2-dose schedule. As the study continues, the final vaccine

efficacy percentage may vary.”

61
Case 2:20-cv-00955-JLBZNPM Document 1. Filed 12/02/20 jf age 67 of 90 PagelD 67

225. HEARST and Defendants’ endorsers, including their intertwined advertisers
and alleged “propaganda mills” (as detailed in Paragraphs 79 thru 98), omitted the

disclaimer that “the final vaccine efficacy percentage may vary.”

226. Moreover, HEARST and its privies-in-interest deceptively misrepresented the
“efficacy rate of 90 percent” by publishing “Pfizer then analyzed the 94 cases [of
“patients contracting COVID-19” after being vaccinated during the trial] to
determine who was given the vaccine versus the placebo to come up with an

efficacy rate of 90 percent.”

227. That statement is confusing and questionable, because assuming 94 patients
had received either the vaccine or placebo before testing COVID-19 positive, that
could mean that the vaccine: (a) dramatically precludes the main objective of
developing ‘herd immunity’; (b) individuals receiving salt-water placebo remained
viable spreaders of the virus; and (c) the vaccine is a costly and risky intervention
that at best delays herd immunity increasing the risk of killing weak, frail and

medically-compromised elders.

228. Further, this statement says nothing about the risk of those positive test
subjects in the mRNA group becoming chronically ill, or suffering relapses after

recoveries from natural exposures.

229. The statement, therefore, does not reflect actually “efficacy,” and is deceptive

even if the vaccine worked as reported.

230. In addition, the admitted neglect of genetic safety studies occurred even though
the therapeutic “efficacy” prompts DNA production of spike protein antigens to

induce antibody production demonstrating DNA modulation and genetic trickery.

62
Case 2:20-cv-00955-JLRaNPM Document1 Filed 12/02/20 age 68 of 90 PagelD 68

CONSUMER INJURY

231. Consumers have suffered and will continue to suffer mild to substantial
injuries as a result of Defendants’ false efficacy advertisements in violation of the

FTC Act and the objective of achieving “herd immunity” to save lives.

232. In addition, Defendants have been unjustly enriched as a result of their
deceptive advertising inferring the 90%+ efficacy of the MODERNA and PFIZER
COVID-19 vaccines.

233. Absent injunctive relief by this Court, Defendants are likely to continue to
defraud and injure consumers, reap unjust enrichment, harm the public interest,
and also damage, dominate, and destroy competitors’ commerce, including the
Plaintiff's OxySilver™ with 528 sales of value to medicine, free-and-fair trade,
natural therapeutics, consumer health, public safety, and medically-compromised

persons who cannot, or should not, get vaccinated.

COUNT IV

VIOLATION OF
Florida’s Antitrust Act and/or Florida’s Deceptive and Unfair Trade Practices
Act (FDUTPA) Stat. § 501.204 (based on the FTC ACT 15 USC §45)

Unfair Competition

234. Plaintiff realleges and incorporates the allegations of Paragraphs 1 through 38
(identifying the Parties,’ advertisers, and endorsers), and 49; 72-79; and 84 thru
111 (pursuant to the Defendants’ unfair competition in efforts to monopolize

healthcare) as though fully set forth herein.

63
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 jin age 69 of 90 PagelD 69

235. This cause of action is brought pursuant to Fla. Stat. § 501.204 that prohibits:
“(1) Unfair methods of competition, unconscionable acts or practices, and unfair

or deceptive acts or practices in the conduct of any trade or commerce . . .”

236. The FTC Act prohibits acts or practices that violate the standard for
“unfairness” as may be found where they cause, or are likely to cause, “substantial
injury to consumers which is not reasonably avoidable by consumers themselves

and not outweighed by countervailing benefits to consumers or to competition.”

237. The Plaintiff is a health science scholar and entrepreneur who has pioneered a
line of consumer products that compete directly against the Defendants’ drug,

vaccine, or medical enterprise.

238. The Plaintiff is also a whistleblower opposing the Defendants alleged

wrongdoings.

239. The Plaintiff pioneered scientific research and therapeutic developments in
the exploding fields of acoustic and photodynamic therapies (using sound and light
frequencies) affecting DNA and biology competing against the Defendants’
allopathic/medical paradigm in theory and practice.

240. As soon as the Plaintiff/whistleblower came to national renown in 2008 for
his AIDS-origin and vaccine transmission discoveries, the Defendants’ agents and
enterprise acted to damage his professional reputation, religious convictions,

family, friends, and businesses.

241. Within hours of Plaintiff gaining national attention from CNN broadcasting
his honorable mention by President Barack Obama’s spiritual/religious counsel,
Rev. Jeremiah Wright, in opposition to “vaccination genocide” disproportionately
damaging people of color, Wikipedia removed the Plaintiff’s biography and the
Defendants’ agents and Internet regulators commenced a well-orchestrated attack

64
Case 2:20-cv-00955-JLBsNPM Document 1 Filed 12/02/20 mage 70 of 90 PagelD 70

to ‘neutralize’ the Plaintiff by cyber-stalking and libeling him online as shown on

the following page example that Google refused to block. Similar smearing

continues to the time of this filing.

242. The Defendants’ agents and enterprise acted unlawfully, damagingly, and
unfairly in these ways favoring the Defendants’ drug and vaccine enterprise, and

protecting their special interests from scrutiny, liability and lost profits.

243. HOROWITZ’s media interviews and business relationships dwindled as
agents allied with the Defendants disparaged the Plaintiff, smeared his
spiritual/religious convictions, contested his scholarship, published sham product

reviews, berated his services, damaging the Plaintiff's commerce and free and fair

trade.

244, For example, the Plaintiffs online product sales of OxySilver™ with 528
plummeted from approximately $1 million annually between 2008 to 2010, to less
than $200,000.00 in 2011 and thereafter.

245. Unfair competition caused HOROWITZ’s other products to lose sales as well.

246. Several of the Defendants’ agents and agencies committing these acts of
unfair trade were identified beginning in 2011, and in 2016 and 2018 links to
HEARST were discovered, including its media partners, or major institutional
stockholders, including Poynter Institute agents in the McChrystal Group,
Crossleads, Snopes.com, The Skeptic Dictionary/Wiley & Sons, Google/YouTube,
Facebook, Vimeo.com, and Wikipedia, each of which censored the Plaintiff or
published, republished, or permitted disparaging articles about the

Plaintiff/whistleblower to restrain his celebrity and trade.

65
OU, THE HORROR, THE HORROR...
By ime e110) 7) se

Just when you think things can't get any crazier with the
edomite bopsie twins, something new comes along to push
the envelope a bit more and leave us all speechless.

After publishing a bogus “criminal complaint filed with the FBI
“in which the deranged and incoherent Len Horowitz levies a
rambling series of baseless allegations without any substance
whatsoever against a number of highly credentialed and
reputable truthful researchers - and myself, he has now
become the Webster's Dictionary poster boy for the word
psychopath by mailing a treatise of a document around to a
list of some 20 or so peopie, calling them defendants in a
case which as a pro-se litigant he has apparently filed with his
district superior court.

| spend a lot of time exposing AJ for his edomite and stratfor
connections, but in this one instance | do support him as he
along with everyone else on this list is now a subject of
unwarranted and harassing attacks from the cracked out
narcissistic werewol-shapeshifting edomite agent-
provocateur dentist-who-calls-himself-a-doctor “Purple Gang"
Len Horowitz.

Ail | can say is, wait until Bill Deagle and Alex Jones hear
about this one, they're gonna hit the roof.

Seems to me this is a desperate act from a comered
individual who is just losing it, pulling a VT-+ike shooting spree
in the act of filing false charges against a large group of
others, and in doing so he may have just pissed off enough
people for them to want to band together and take decisive
action. Kinda the way a suicidal shooter goes on a rampage
then points the gun at the cops prompting them to take him
out faka “suicide by cop’), | think a strong analogy exists with
Leon's behavior here and a similar endgame scenario will likely
present itself to this crazed and dangerous lunatic.

Stay tuned, this story will continue as | get more info.

ie ret
here ee Olt)

Case 2:20-cv-00955-JLB-NPM Document1 Filed 12/02/20 Page 71 of 90 PagelD 71

Weather and EMWs
Electro-magnetic
ba icrs slo) pts)

a 2 el 2

Greek Activists
Demand

ra een sO ce lm
Stop to Chemtrail

Aerosol Pollution

loos Ame Sun tr si dee
CA, NW US, and

ich ee

A New Focus and

sorne Tactical

Advice conceming

ome)

Actions

Aled’ le Chie A
Not In Our!

vame
A, New

Reformation”

Breaking News:
Another independent
search for native
children’s remains
begins in Ontario,
Canada ind more
revelations and
attempted sabotage
at the Mohawk
indian residential
ep ee ms el Fiat

Kevin Annett’s New
York City Tour:
February 26 — March

5
Fa

 
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 Rage 72 of 90 PagelD 72

From: The Blogger Team <removals@qoogle.com>
Subject: Re: 1#995155103] Your Request to Googte
Date: April 3, 2012 6:48:50 PM HST
To: editor@medicalveritas.org

Hello,

Thanks for reaching out to us.

We have received your DMCA complaint dated 3/29/12. At this time, Google
has decided not to take action based on our policies concerming content
removal. As always, we encourage you to resoive any disputes directly with
the blogger in question.

Regards,

The Google Team

Original Message Follows:

 

From: editor@medicaiveritas.org
Subject: Your Request to Google
Date: Thu, 29 Mar 2012 23:44:13 +0000

247. By unfairly and deceptive restraining the Plaintiff's online businesses,
consumers are and will continue to be deprived of beneficial and life-saving health
products and services, alternatives to drugs and vaccines that millions of citizens
cannot take safely due to pre-existing medical conditions such as allergies,

immune-deficiency disorders, or auto-immune diseases.

248. By unfairly and deceptively restraining the Plaintiff's public education,
consumer advocacy, and online whistleblowing, citizens and consumers will
continue to be placed at greater risk of diseases and death caused by such

censoring, or lacking information, or substantial exposure to false and misleading

67
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 aage 73 of 90 PagelD 73

information published by the Defendants’ agents and enterprise.

249. Paragraphs 49; 72-79; and 84-111 identify the Defendants’ agents and
agencies liable for committing the aforementioned-acts of unfair competition in

restraint of the Plaintiffs trade.

250. Absent injunctive relief by this Court, Defendants are likely to continue to
defraud and injure consumers, reap unjust enrichment, harm the public’s interest,
and also damage, dominate, and destroy the Plaintiff's commerce, including the
Plaintiff's OxySilver™ sales of value to consumers, healthcare professionals, free-
and-fair trade, public health and safety, especially for medically-compromised

persons who cannot, or should not, get vaccinated or take contraindicated anti-

biotics.

COUNT V

Tortious Interference with Prospective Business Advantage

251. Plaintiff realleges and incorporates the allegations of Paragraphs 1 through 38
(identifying those interfering), and 81 through 102 (detailing interferences) as
though fully set forth herein, and sues Defendants as an “enterprise” for tortuously

interfering with Plaintiffs’ free and fair trade, and prospective economic advantage.

252. Plaintiff HOROWITZ derives his income from royalties paid from the sale of
his books and audiovisual products, and grants Medical Veritas International,
Inc.—a California 501(c) non-profit educational service provider all profits made
from the sale of his OxySilver™ and other health products and equipment he
brought to market during public and professional education lectures and

conferences, and through a number of online websites advertising his products.

68
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 Rage 74 of 90 PagelD 74

253. Plaintiff's main customers are those looking for alternatives to risky drugs and

vaccines.

254. Over the years, Plaintiff developed an actual prospective economic
relationship with internet users that search for Plaintiff and his products on search

engines.

255. Defendant SCHEIN is aware of the existence of Plaintiffs prospective
economic relationship with professional audiences and internet users who desire to
purchase HOROWITZ?’s products as Defendant SCHEIN contracted with Plaintiff
to sell his books, audio education programs, and behavioral therapy packages

online through SCHEIN’s website.

256. Defendant HOROWITZ believed he had a good personal and professional
relationship with SCHEIN’s top officials, CEO Stanley Bergman, and President

Jimmy Breslawski before these officials terminated the Defendant’s contract.

257. Defendant HEARST too is aware of the existence of Plaintiff's prospective
economic relationship with consumers and internet users who desire to purchase
HOROWITZ’s products as Defendant HEARST published details about some of
these products, including OxySilver™, and the Plaintiffs “528 frequency”
intellectual property and ‘industrial property,’ when HEARST’s agents published
two articles smearing the Plaintiff to damage his reputation, and thereby gain their
company profit and their pharmaceutical enterprise’s competitive advantage as

well as the allopathic industry’s security against HOROWITZ?’s challenge.

258. Paragraphs 81 through 102 detail Defendants HEARST and SCHEIN’s drug
and vaccine enterprise affiliates and interrelated agents commissioned to protect
the pharmaceutical industry’s biochemical (allopathic) paradigm and vast profits.

These agents work to prevent the Defendants’ profits from being diluted by

69
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 pawage 75 of 90 PagelD 75

individuals such as the Plaintiff. This enterprise considers HOROWITZ a risk to be
‘neutralized’ because he subscribes to alternative paradigms (e.g., homeopathic
medicine, bio-acoustic technologies, phototherapies and/or ‘electro-genetic’
treatments that rely on a different “bio-energy” paradigm that competes against the
Defendants’ allopathic paradigm.)

259. Both Defendants SCHEIN and HEARST, as well as allied advocates for
PFIZER and MODERNA, including Google, Facebook, the “fact-checkers’ at
Snopes.com and Poynter.com, et. al., all generally disagree with the

Plaintiff/whistleblower’s research and publishing activities.

260. HOROWITZ?’s potential customers are put off when they view false, negative,
and misleading statements made by Defendants’ privies (alleged propagandists),
when prospective customers search the Internet using search engines such as
Google and Yahoo, and, for instance, no longer view the Plaintiff’s biography or
presence on Wikipedia and Facebook. These major web services financed or
influenced by the Defendants’ stockholders and institutional investors have acted

to erase HOROWITZ?’s celebrity and damage his commerce.

261. HOROWITZ had an actual prospective economic relationship with numerous

consumers including “Interfered Customers.”

262. As a direct or proximate result of HEARST’s affiliate Clear Channel and
iHeart Radio damaging the Plaintiff as stated in Paragraphs 75 thru 76, interfered
customers stopped buying, or were discouraged from trying, HOROWITZ

products.

263. Additionally, when HEARST subsequently published two disparaging

articles on the Internet in 2016 and 2018, this discouraged consumers from

70
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 aeage 76 of 90 PagelD 76

learning the truth about the benefits of the Plaintiff’s “528 frequency” discoveries

and promising industry.

264. OxySilver™ sales, along with other HOROWITZ product sales, substantially
diminished proximal to HEARST’s three-pronged attack against the Plaintiff's

professional reputation, personal integrity, and media visibility.

265. Between 2009 and 2012, OxySilver™ sales dropped from more than $1
million annually to less than $200,000.00 resulting in lost prospective economic
advantage of at least $800,000.00 annually, not including other HOROWITZ

products similarly diminished.

266. Instead of HOROWITZ?’s corporate sponsors growing with new 528
technologies, they struggled and shrank as millions of consumers adopted the
alternative frequency promoted by HEARST and its shady media affiliates (i.e.,
432Hz).

267. Defendant HEARST’s published statements included, but were not limited to,
“While Len fussed with the projector, Sherri set out boxes of nutritional
supplements and crystal pyramids for sale. Their flagship product, OxySilver,
retailed for $49.40. It contained one listed ingredient: purified water, though its

nutritional table also included 5 micrograms of colloidal silver.”

268. That statement is false and misleading. It misrepresents by substantial

omissions and misperceptions OxySilver™ and other products the Plaintiff sells.

269. Moreover, the OxySilver™ label and nutritional table does not now, nor ever
did, state the product included “5 micrograms of colloidal silver.” This is a false,
misleading, and disparaging statement; under the circumstances derogatory and

damaging.

71
Case 2:20-cv-00955-JLRaNPM Document 1 Filed 12/02/20 deage 77 of 90 PagelD 77

270. HEARST’s May 13, 2018 article, published by Alan Cross through Global
News, compounded the tortious interference and damage when Cross published a
red-herring diversion rather than addressing the substance of HOROWITZ’s 528
frequency discoveries. Cross concealed the fact that this precise frequency is

believed to be of substantial importance to the religious world and medical science.

271. Cross’s article promoted and linked to publications that directly compete
against HOROWITZ’s 528 industry. Cross’s slur began, “Gather ‘round kids.
Those of you with tinfoil hats may wish to ensure that they’re fitted snuggly. . .”

272. To divert from and misrepresent HOROWITZ’s works in this field of
musicology and acoustic therapy, Cross falsely stated, “Songs tuned to 440Hz

work on the third eye chakra (the ‘thinking’) while 432Hz [the frequency Cross
preferred and promoted] stimulates the heart chakra . . .” That is false, according to
substantial science and clinical practices reviewed and published by HOROWITZ.

273. Cross’s false statement tortuously diluted and obfuscated the key claim
HOROWITZ makes regarding the “528 frequency”—that it is the “key of the
house of David” (Isaiah 22:22; Rev. 3:6-8); the “good vibration” of “heart-felt
loving intention in faithful prayer” that science has proven hastens recoveries. This
knowledge prompted the “528 industry,” including many safe and effective
therapies. Contrary to Cross’s false advertising of 432Hz energizing the “heart
chakra,” 528Hz is predominantly the “heart chakra” energy, HOROWITZ

concluded and promoted for good cause based on substantial scientific evidence.

274. Contrary to HEARST’s false and demeaning publication promoting 432Hz,
528Hz is the ‘generally accepted’ heart of the original musical scale; the ‘key of C’
when instruments and voices are tuned to A=444Hz, not 432Hz as HEARST
falsely, intentionally, and disparagingly published.

72
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 ,Rage 78 of 90 PagelD 78

275. Thereby, Defendant HEARST knowingly and intentionally influenced
Internet users not to purchase HOROWITZ’s products that feature 528Hz
resonance, including “OxySilver™ with 528,” because it is allegedly “tinfoil hat”

foolishness.

276. Interfered Customers have refused to order from HOROWITZ’s online stores
as a direct or proximate result of Defendant HEARST’s intentional interference
with said relationships, via HEARST’s negative publications demeaning

HOROWITZ, misrepresenting his products, and smearing both.

277. The Interfered Customers indicated their willingness to purchase music and
musical therapy products in the ‘competing’ frequency of 432Hz recommended by

Cross/HEARST rather than buy products from HOROWITZ resonating in 528Hz.

278. Cross/HEARST/Global News also sold health products to Interfered
Customers. The offending HEARST web page solicited sales of other products,

including antimicrobial air cleaners branded “NatureFresh Purifiers.”

279. These HEARST advertisements sold products in direct competition with
HOROWITZ products such as “The Aranizer,” a competing air freshener that
HOROWITZ endorsed, sold, and advertised on various Internet websites.

280. Defendant HEARST was not authorized to sell competing products at the
expense of the Plaintiff's good reputation and fair trade; nor does this company
have any legal right to claim privilege for the actions of its employees, agents, or
affiliates who wrote and published these allegedly defamatory and infringing
articles.

281. As a direct and proximate cause of Defendant HEARST’s negative postings,
iHeart Radio interview censoring, and alleged defaming and ‘hacking’ of
HOROWITZ?’s “528Radio.com” musical broadcasting service, individuals have

73
Case 2:20-cv-00955-JLRaNIPM Document1 Filed 12/02/20 Rage 79 of 90 PagelD 79

been discouraged or precluded from purchasing the Plaintiff's products. Many who
did purchase stopped buying. 528Radio.com subscriptions were likewise

compromised.

282. As a direct and proximate cause of the Defendant HEARST’s intentional and
unjustified tortious interference, HOROWITZ (his affiliated stores and
528Radio.com) has (have) suffered non-monetary and monetary damages of more
than $800,000.00 annually from 2012 to the present.

283. WHEREFORE, Plaintiff HOROWITZ respectfully requests that this
Honorable Court declare that Defendant HEARST (and its agents and affiliated
companies) has (have) intentionally disrupted/interfered with Plaintiffs

prospective economic relationships and business advantage.

284. Plaintiff further requests that the Honorable Court grant temporary and

permanent injunctive relief against the violating conduct.

285. HOROWITZ also prays for the Court to award an amount to compensate the
Plaintiff for his monetary damages, interest, reasonable attorneys’ fees, and costs

incurred herein, and for such other relief as this Court deems just and proper.

COUNT VI
Civil Conspiracy’ to Gain Unjust Enrichment

 

* Under Florida law, “t]he elements of a civil conspiracy are: (a) a conspiracy between two or
more parties, (b) to do an unlawful act or to do a lawful act by unlawful means, (c) the doing of
some overt act in pursuance of the conspiracy, and (d) damage to plaintiff as a result of the acts
performed pursuant to the conspiracy.” Walters v. Blankenship, 931 So. 2d 137, 140 (Fla. 5th
DCA2006). Generally, an actionable tort or wrong is required. Alternatively, a claim of civil
conspiracy may be established if plaintiff “can show some ‘peculiar power of coercion’
possessed by the conspirators by virtue of their combination, which an individual acting alone
does not possess.” Walters, 931 So. 2d at 140

74
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 Rage 80 of 90 PagelD 80

286. Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 149 above,
and further alleges:

287. Defendants conspired with one another, as well as other individuals and
entities known and unknown, to perpetrate unlawful acts upon Plaintiff and
society, or to perpetrate lawful acts by unlawful means, to wit: Defendants
committed unfair and deceptive trade by issuing deceptive advertisements and
falsified science, including vaccine trial reports rife with omissions and
misrepresentations, to falsely induce reliance pursuant to claims of COVID-19

vaccine “safety” and/or “efficacy.

288. Defendants conspired with a series of scammers, including but not limited to
media influencers Google, Facebook, MSNBC, NBC, ABC News, CNN, the
McChrystal Group, the Poynter Institute, and others known and unknown in the
medical and public health communities, to mislead citizens, especially those with
pre-existing medical conditions at higher risk of vaccine injuries, to blindly accept
getting vaccinated with vaccines risking genetic alterations that may turn deadly

and result in more pandemics as time passes.

289. These co-conspirators and scammers output false and misleading advertising
claiming safety and efficacy of trial mRNA “vaccines” that are not actually

“vaccines” in the traditional sense or meaning of the term.

290. These co-conspirators and scammers fraudulently concealed in their
advertisements that PFIZER and MODERNA classified their “vaccines” as
“genetic therapies,” yet claim they do not alter DNA, simply DNA’s modulation

and regulation of antigen and antibody production.
291. These co-conspirators and scammers included government agents and

75
Case 2:20-cv-00955-JLBsaNPM Document 1 Filed 12/02/20 paage 81 of 90 PagelD 81

agencies, such as Dr. Anthony Fauci, the NIH, and politicians too that established
the goal of gaining herd immunity by vaccination rather than by natural infection,
or ‘natural selection’; persuading officials nonetheless to shut down commerce
and social gatherings, and impose “mask wearing,” until the “vaccines” would be
available—a form of extortion that resulted in devastating consequences to
people’s mental health, skyrocketing rates of suicide, domestic violence, psyscho-

social disorders and civil unrest.

292. In other words, the co-conspirators and scammers induced health officials and
the public to react to COVID-19 to their own detriment and damage, presumably

for unjust enrichment.

293. The Defendants and complicit scammers increased the ‘peculiar power of
coercion’ by virtue of their combination, which each individual Defendant acting

alone did not possess.

294. The Defendants, complicit scammers, and allied insiders in government and
media hid their pecuniary interests, falsely attributed the origin of COVID-19 to
“nature,” concealed substantial scientific evidence proving by the preponderance
of evidence that the virus sourced from a lab, further evidenced by the discovery of

genes from the AIDS virus in the SARS-coronavirus spike protein.

295. The Defendants, complicit scammers, and allied insiders in government with
conflicting interests concealed the attachment “spike protein” peculiarly
resembling HIV-1, enabling “advanced function” transmission and rapid

transmissibility justifying the medical and public health emergency.

296. The Defendants, complicit scammers, and allied insiders in government with
conflicting interests unfairly and deceptively concealed readily available tried, true,

and affordable preventatives, including the entire class of anti-oxidants and

76
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 sage 82 of 90 PagelD 82

scientifically-proven phototherapies, to rely exclusively on costly and risky

“vaccines.”

297. The Defendants, complicit scammers, and allied insiders in government
thereby discouraged consumers and government officials from relying on
competing products, such as the anti-oxidants hydroxychloroquine and the
Plaintiff's OxySilver™.

298. The aforementioned overt acts damaged the Plaintiff and society.

299. The Defendants, complicit scammers, and allied insiders in government
caused massive economic hardship, huge increases in government spending, and
social impositions falsely claimed and widely promoted to presumably secure

citizens against the risk of the COVID-19 disease and death.

300. The Defendants and co-conspirators put their own pecuniary interests ahead
of the health, welfare, and economic safety and security of victims of the
conspiracy, including the Plaintiff/whistleblower whose preventative labors,
writings, videos and films the Defendants smeared, concealed, or recklessly

neglected.

301. Upon information and belief, Defendants -- by and through their complicit
scammers, including officials in the U.S. Government -- had actual or constructive
knowledge of the laboratory source of the COVID-19 virus and its planned or

anticipated release.

302. This evidence of conspiracy can be known by viewing the video presentation
Dr. Anthony Fauci gave to Georgetown University colleagues in January 2017
stating the incoming Trump Administration would be damaged by a severe

unprecedented plague.

77
Case 2:20-cv-00955-JLBaNPM Document1 Filed 12/02/20 ,»Rage 83 of 90 PagelD 83

303. This actual or constructive knowledge of the man-made COVID-19 plague
can also be known by viewing the “Event 201” coronavirus predictive “exercise”

completed six weeks before the “Wuhan outbreak.”

304. The aforementioned video presentations prove that the Defendants were
keenly aware that their employees were playing a vital role in the onset of, and
publicity surrounding, the pandemic; as well as the financially rewarding
expansion of the “COVID-19 Emergency” (i.e., imposition) impacting on the

global economy.

305. As a direct and proximate result of Defendants’ participation in, and
furtherance of, the conspiracy, the Plaintiff, society, and state and federal

governments, suffered severe irreparable harm, and devastating damage.

THE COURT’S POWER TO GRANT RELIEF
306. The FDUTPA and FTC Act (Stat. § 501.202 and 15 U.S.C. § 52,

respectively) empowers this Court to grant injunctive and such other relief as the
Court may deem appropriate to halt and redress violations of any provision of law

enforced by the FTC.

307. The Court, in the exercise of its equitable jurisdiction, may award ancillary
relief, including rescission or reformation of contracts, restitution, the refund of
monies paid, and the disgorgement of ill-gotten monies, to prevent and remedy any

violation of any provision of law enforced by the FTC.

308. WHEREFORE, Plaintiff requests entry of a judgment against Defendants
SCHEIN, HEARST, PFIZER, and MODERNA companies, enjoining them from

continuing their conspiracy gaining them unjust enrichment by defrauding the

public; granting the Plaintiff also compensation for his damages in an amount

78
Case 2:20-cv-00955-JLBsNPM Document 1 Filed 12/02/20 age 84 of 90 PagelD 84

within the jurisdictional limits of this court, including an award of interest,

attorneys’ fees, and costs as authorized by 42 USC §§ 1981(3) and 1988(b).

COUNT Vil
RETALIATORY PERSONNEL ACTION (448.102(3))

309. Plaintiff realleges and incorporates the allegations of Paragraphs 1 through
23; 40 through 53, and 54 through 64, as though fully set forth herein, suing
SCHEIN and the co-Defendants comparatively liable for “retaliatory personal

action” under Florida law.

310. The Plaintiff was employed by SCHEIN between 1989 and 1993 as a chief
corporate advisor, business consultant, and continuing professional education

provider, author, publisher, and products vendor.

311. In 1993, SCHEIN fired the Plaintiff (i-e., took retaliatory personal action
against an employee) because HOROWITZ objected to federal investigators

concealing evidence that would have solved the “mystery” of the “Florida Dental
AIDS Tragedy.”

312. In addition, HOROWITZ refused to participate in SCHEIN’s professional
education activity, policy, or practice of selling infection control products and
personal protective equipment unethically, based on officials concealing evidence
in their investigation of the Florida AIDS virus transmissions; the concealment of
which (i.e., evidence tampering) caused SCHEIN’s sales to soar at the expense of

healthcare professionals and consumers.

313. In mid-January 2020, the Plaintiff/whistleblower realized that SCHEIN was at

it again, this time with the co-Defendants as well as government officials

79
Case 2:20-cv-00955-JLRaNPM Document1 Filed 12/02/20 ,»Rage 85 of 90 PagelD 85

concealing vitally important information about the origin of COVID-19, fanning

infection fears, and SCHEIN product sales.

314. Moreover, HOROWITZ observed that beneficial available alternatives to
COVID-19 drugs and vaccines were being recklessly neglected, even suppressed,

in favor of unjust enrichment through SCHEIN and allied vendors’ sales.

315. Exploiting public fears, just like the Plaintiff witnessed Defendant SCHEIN
doing between 1990 and 1993, evidenced a continuing ‘pattern-and-practice’ of

unlawful activity committed by SCHEIN in conspiracy with the co-Defendants.

316. These discoveries prompted the Plaintiff to notify federal officials (to no

avail), and file this Complaint.

317. Plaintiff prays for injunctive relief and damages to prevent the public and

state and federal governments from being additionally defrauded and damaged.

THE COURT’S POWER TO GRANT RELIEF

318. The Court, in its discretion to award injunctive relief, may award ancillary
relief, including rescission or reformation of contracts, restitution, the refund of
monies paid by the federal government for questionably safe (presumably unsafe)
and questionably effective COVID-19 vaccines, and the disgorgement of ill-gotten

monies, to prevent and remedy violations of the law.

80
Case 2:20-cv-00955-JLRaNPM Document 1 Filed 12/02/20 @Rage 86 of 90 PagelD 86

COUNT Vill

INJUNCTIVE RELIEF

319. Plaintiff realleges and incorporates the allegations of Paragraphs 1 through
178, as though fully set forth herein, suing for injunctive relief from the

aforementioned alleged torts.

320. Plaintiff owns and operates online health stores serving consumers, and has

done so at all times relevant to this action.
321. Plaintiff relies on the Internet and his publications for his livelihood.

322. Plaintiff's career in public health requires his duty to protect citizens and
consumers from health scams and scamsters. This helps save lives, secure people’s
health, and in return financially sustains the Plaintiff, his family, and business

associates.

323. Plaintiff is also a Levitical priest who recognizes the religious implications of
forced vaccinations and lockdowns violating Constitutional freedoms of religious
assembly and Bible laws requiring blood purity for the protection of genetic

integrity.

324. The Plaintiff lost his mother from a vaccine injury in 1990 while Plaintiff was
employed by Defendant SCHEIN. The death of Plaintiff's mother occurred largely
because the Swine Flu vaccine she took had hidden consequences. It proved deadly

years later.

325. At that time, 1990, the Plaintiff was assigned by SCHEIN to investigate
HIV/AIDS, and Plaintiff subsequently discovered evidence proving that
HIV/AIDS sourced most likely from another tainted vaccine (i.e., the hepatitis B

81
Case 2:20-cv-00955-JLBsNNPM Document1 Filed 12/02/20 rage 87 of 90 PagelD 87

vaccine developed to purportedly prevent or cure liver cancer).

326. Once Plaintiff began alerting citizens and health professionals to his research
on the alleged origin and vaccine transmission of HIV/AIDS the Defendants’
agents and privies-in-interest began an online and off-line campaign to defame

him, censor him, smear his reputation, and damage his livelihood.

327. Plaintiffs’ subsequent research into HIV/AIDS and the “vaccine pipeline”
disclosed COVID-19 transmits similarly to HIV/AIDS using the same (or
genetically similar) “spike protein,” leading the Plaintiff to alert government
officials and the public regarding little known or concealed risks to citizens’ health
and safety from the Defendants’ vaccine enterprise that publishes false claims of

safety and efficacy.

328. It is unconscionable to allow the Defendants to continue unlawfully
advertising, selling, or administering their mRNA COVID-19 vaccines without

gaining proper ‘informed consent.’

329. It is unconscionable to permit vast expenditures of taxpayer money to pay for
pre-orders of “genetic therapy” that have been falsely and deceptively advertised
by the Defendants or their agents as “vaccines” adequately tested for safety and

efficacy.

330. It is unconscionable to permit the U.S. Food and Drug Administration’s

(FDA) certification of Defendants’ “vaccines” for safety when FDA simply relies
on Defendants’ limited trial protocol that neglected any and all genetic analyses for
these “vaccines” that are more accurately designated by the Defendants as “genetic
therapies,” and known to alter or modulate DNA function through mRNA

transcription.

331. It is also unconscionable to permit known environmental risks, including risks

82
Case 2:20-cv-00955-JLBaNPM Document 1 Filed 12/02/20 ,Rage 88 of 90 PagelD 88

to civilization and other species from viral mutations and ‘reassortments’ from
mass inoculations spreading “novel” gene sequences presumed acceptable without

adequately researching safety and considering the long-term consequences.

332. Accordingly, the public interest and government investment would be best

served by entering an injunction against the Defendants.

333. The injunction should require Defendants to cease and desist any and all
censorship of the Plaintiff's good faith reasonably-analyzed scientific research
published on the Internet in video productions, articles, and books; precluding
further deprivation of equal rights to free speech in public forums, including the

Defendants privies-in-interest at Google.com, YouTube, Vimeo.com, Facebook,
and Wikipedia.

334. The injunction should require Defendants to cease and desist disparaging and

defaming the Plaintiff/whistleblower on the aforementioned forums and elsewhere.

335. The injunction should require Defendants to supplement their COVID-19
“vaccine trial” protocols to assess the risks of genetic alterations or induced

modulation of DNA to “genetic therapy” recipients and society.

336. The injunction should require Defendants to supplement their COVID-19
“vaccine trial” protocols to assess the risks of genetic reassortments of latent DNA

and RNA tumor viruses in medically or immune compromised people.

337. The injunction should require the federal government to suspend its
acquisition of the Defendants’ COVID-19 vaccines until such a time as the
aforementioned safety concerns are studied and resolved by supplemental trial(s),

and the results of which are candidly made public.

83
Case 2:20-cv-00955-JLRaNPM Document1 Filed 12/02/20 Rage 89 of 90 PagelD 89

338. Given the Plaintiff's pleadings, evidence, and affidavit alleging deceptive
trade by the Defendants, this Court, while deciding to enjoin the Defendants and
federal officials or not, must consider the COVID-19 emergency circumstances
and rule in a manner most likely to prevent “substantial injury to consumers which
is not reasonably avoidable by consumers themselves and not outweighed by

countervailing benefits to consumers or to competition.” 15 U.S.C. Sec. 45(n)

339. Should the Court find good cause to enjoin the Defendants and government as
urged by the Plaintiff, the Court might consider ordering the Defendants to
administer a public education campaign at their cost supplementing ongoing
publications explaining to citizens the role of natural, readily-available, anti-
oxidants scientifically-determined to boost immunity nutritionally using available
sources of Vitamin C, D, Zinc and chlorophyll, and lifestyles that increase
oxygenation as a preventatives against COVID-19 and other infectious diseases

including some cancers.

340. The Defendants’ burden in providing such a public service would be

“outweighed by countervailing benefits to consumers [and] to competition.”

Vil. PRAYER FOR RELIEF

WHEREFORE, Plaintiff LEONARD G. HOROWITZ, acting as a private citizen
as authorized by Congress per 42 U.S.C. § 1988; pursuant to Section 13(b) of the
FTC Act, 15 U.S.C. § 53(b); Stat. § 448.102(3) of the Florida Whistleblowers’ Act;
and the Court’s own equitable powers, requests that the Court:

A. Enter a permanent injunction to prevent future violations of the FTC Act

by Defendants as enumerated in Claim VIII;

84
Case 2:20-cv-00955-JLRaNPM Document 1 Filed 12/02/20 rage 90 of 90 PagelD 90

B. Award such relief, damages or compensation for losses, as the Court finds
necessary to prevent injuries and deaths, or redress injury to consumers and
Plaintiff resulting from Defendants’ violations of the FTC Act and civil conspiracy
law, tortious interference, and retaliatory personnel action, including, but not
limited to, restitution, rescission or reformation of state and federal contracts as the
Court deems justified, the refund of monies paid if or when appropriate, and the
disgorgement of ill-gotten monies.

C. Award Plaintiff the fees and costs of bringing this action as authorized by
42 U.S.C. § 1988(b); as well as such other and additional relief as the Court may

determine to be just and proper.

Respectfully submitted,

DATED: December 1, 2020

      

Z ore _

LEONARD G. HOROWITZ, pro se

85
